EXHIBIT 10.27(b)

 

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of July 1, 2016 (this “Amendment”), among WESTROCK
COMPANY, a Delaware corporation (the “Parent”), WESTROCK CP, LLC (f/k/a RockTenn
CP, LLC), a Delaware limited liability company (together with its permitted
successors, “WestRock CP”), WESTROCK CONVERTING COMPANY, (f/k/a Rock-Tenn
Converting Company), a Georgia corporation (together with its permitted
successors, “WestRock Converting”), WESTROCK VIRGINIA CORPORATION (f/k/a
MeadWestvaco Virgina), a Delaware corporation (together with its permitted
successors, “WestRock Virginia”, and, together with WestRock CP and WestRock
Converting, the “Borrowers”), the other Credit Parties, the Lenders party
hereto, the Voting Participants party hereto and COBANK, ACB, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) to the
Credit Agreement dated as of July 1, 2015 (as amended, restated, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the Borrowers, the Guarantors from time to time party thereto, the
Administrative Agent and the Lenders referred to therein.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

WHEREAS, pursuant to Section 9.1 of the Credit Agreement, the Credit Parties,
the Required Lenders (including, for the avoidance of doubt, Voting
Participants) and the Agent desire to amend the Credit Agreement as set forth
herein to effect certain amendments.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendment.  The Credit Agreement is, effective as of the Effective
Date (as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

Section 2.Representations and Warranties.  The Credit Parties represent and
warrant to the Lenders and the Agent as of the date hereof and the Effective
Date (as defined below) that:

(a)At the time of and immediately after giving effect to this Amendment, the
representations and warranties of the Credit Parties set forth in the Credit
Documents are true and correct in all material respects (except to the extent
that any such representation or warranty is qualified by materiality, in which
case such representation and warranty shall be true and correct) with the same
effect as if made on the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date.

(b)At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

Section 3.Conditions to Effectiveness.  This Amendment shall become effective on
the date (the “Effective Date”) on which:

 

--------------------------------------------------------------------------------

-2-

(a)the Agent (or its counsel) shall have received from the Credit Parties and
the Required Lenders (including Voting Participants), a counterpart of this
Amendment signed on behalf of each such party;

(b)the representations and warranties set forth in Section 2 hereof shall be
true and correct; and

(c)the Borrowers shall have paid all fees and expenses due and payable pursuant
to Section 4 hereof.  

Section 4.Fees and Expenses.  The Borrowers agree to reimburse the
Administrative Agent for the reasonable and documented out-of-pocket expenses
incurred by them in connection with this Amendment, including the reasonable and
documented fees, charges and disbursements of Moore & Van Allen PLLC, counsel
for the Administrative Agent.

Section 5.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

Section 6.Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8.Effect of Amendment.  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Credit Agreement”,
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended or waived by this Amendment.  The Credit Agreement,
the Notes and each of the other Credit Documents, as specifically amended or
waived by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Agents under the Credit Agreement or any other Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  The parties hereto expressly acknowledge
that it is not their intention that this Amendment or any of the other Credit
Documents executed or delivered pursuant hereto constitute a novation of any of
the obligations, covenants or agreements contained in the Credit Agreement or
any other Credit Document, but rather constitute a modification thereof pursuant
to the terms contained herein.

 

 

--------------------------------------------------------------------------------

-3-

Section 9.Acknowledgement and Consent. (a) Each Guarantor hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to the amendments of the Credit Agreement effected
pursuant to this Amendment.  Each Guarantor hereby confirms that each Credit
Document to which it is a party or otherwise bound will continue to guarantee to
the fullest extent possible in accordance with the Credit Documents the payment
and performance of all “Credit Party Obligations” under each of the Credit
Documents to which is a party (in each case as such terms are defined in the
applicable Credit Document).

(b)Each Guarantor acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

WESTROCK CP, LLC (f/k/a RockTenn CP, LLC)

 

By:  /s/ John Stakel
Name: John Stakel
Title:  SVP and Treasurer

 

 

WESTROCK CONVERTING COMPANY (f/k/a Rock-Tenn Converting Company)

 

By:  /s/ John Stakel
Name: John Stakel
Title:  SVP and Treasurer

 

 

WESTROCK VIRGINIA CORPORATION (f/k/a MeadWestvaco Virginia Corporation)

 

By:  /s/ John Stakel
Name: John Stakel
Title:  SVP and Treasurer

 

GUARANTORS:

WESTROCK COMPANY

 

By:  /s/ John Stakel
Name: John Stakel
Title:  SVP and Treasurer

 

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: 

COBANK, ACB,
as Administrative Agent

 

 

By:

/s/ Zachary Carpenter
Name: Zachary Carpenter
Title:Vice President

 

--------------------------------------------------------------------------------

 

LENDERS: 

COBANK, ACB,
as a Lender

 

 

By:

/s/ Zachary Carpenter
Name: Zachary Carpenter
Title: Vice President

If a second signature is necessary:

 

By:

n/a________________________________
Name:
Title:


 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

1st Farm Credit Services, FLCA,
as a Voting Participant

 

 

By:

/s/ Corey J. Waldinger
Name:  Corey J. Waldinger
Title:  Vice President, Capital Markets Group

 




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Northwest Farm Credit Services, FLCA,
as a Voting Participant

 

 

By:

/s/ Jeremy A. Roewe
Name:  Jeremy A. Roewe
Title:  Vice President

 




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Fresno Madera Production Credit Association,
as a Voting Participant

 

 

By:

/s/ Robert L. Herrick
Name:  Robert L. Herrick
Title:  SVP




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Yosemite Land Bank, FLCA,
as a Voting Participant

 

 

By:

/s/ Les C. Crutcher
Name:  Les C. Crutcher
Title:  EVP – Chief Credit Officer




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

AgFirst Farm Credit Bank,
as a Voting Participant

 

 

By:

/s/ Matthew H. Jeffords
Name:  Matthew H. Jeffords
Title:  Vice President

 




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

GreenStone Farm Credit Services, FLCA,
as a Voting Participant

 

 

By:

/s/ Nichole L. Wilcox
Name:  Nichole L. Wilcox
Title:  Assistant Vice President




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Farm Credit Bank of Texas,
as a Voting Participant

 

 

By:

/s/ Chris M. Levine
Name:  Chris M. Levine
Title:  Vice President




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

United FCS, FLCA d/b/a FCS Commercial Finance Group,
as a Voting Participant

 

 

By:

/s/ Lisa Caswell
Name:  Lisa Caswell
Title:  Vice President




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Badgerland Financial, FLCA
as a Voting Participant

 

 

By:

/s/ Anthony G. Endres
Name:  Anthony G. Endres
Title:  Assistant Vice President of Capital Markets




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Farm Credit Mid-America, FLCA, f/k/a Farm Credit Services of Mid-America, FLCA
as a Voting Participant

 

 

By:

/s/ Ralph M. Bowman
Name:  Ralph M. Bowman
Title:  Vice President




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

American AgCredit, PCA
as a Voting Participant

 

 

By:

/s/ Michael J. Balok
Name: Michael J. Balok
Title:  Vice President




 

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS: 

Farm Credit West, FLCA
as a Voting Participant

 

 

By:

/s/ Ben Madonna
Name: Ben Madonna
Title:  Vice President

 

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A TO AMENDMENT NO. 1

 

 

$600,000,000


CREDIT AGREEMENT


Dated as of July 1, 2015

 

as amended by Amendment No.1 on July 1, 2016

among,

WESTROCK CP, LLC (f/k/a ROCKTENN CP, LLC),

WESTROCK CONVERTING COMPANY (f/k/a ROCK-TENN CONVERTING COMPANY)

and

WESTROCK VIRGINA CORPORATION (f/k/a MEADWESTVACO VIRGINIA CORPORATION),

as the Borrowers,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS PARTIES HERETO,


and

 

COBANK, ACB,
as Administrative Agent

 

COBANK, ACB,
as Lead Arranger and Book Runner

 

 

 

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I DEFINITIONS

1

 

 

1.1

Definitions.1

 

 

1.2

Computation of Time Periods.2930

 

 

1.3

Accounting Terms.30

 

 

1.4

Terms Generally.31

 

Article II CREDIT FACILITY

3132

 

 

2.1

[Reserved].3132

 

 

2.2

[Reserved].3132

 

 

2.3

[Reserved].3132

 

 

2.4

Closing Date Term Loan.3132

 

 

2.5

[Reserved].3233

 

 

2.6

[Reserved].3233

 

 

2.7

[Reserved].3233

 

 

2.8

[Reserved].3233

 

 

2.9

Default Rate.3233

 

 

2.10

Conversion Options.3233

 

 

2.11

Prepayments.33

 

 

2.12

[Reserved].36

 

 

2.13

Fees.36

 

 

2.14

Computation of Interest and Fees.3637

 

 

2.15

Pro Rata Treatment and Payments.3738

 

 

2.16

Non-Receipt of Funds by the Administrative Agent.39

 

 

2.17

Inability to Determine Interest Rate.4041

 

 

2.18

Illegality.41

 

 

2.19

Requirements of Law.4142

 

 

2.20

Indemnity.43

 

 

2.21

Taxes.43

 

 

2.22

[Reserved].46

 

 

2.23

Replacement of Lenders.46

 

 

2.24

[Reserved].47

 

 

2.25

Defaulting Lenders.47

 

 

2.26

Incremental Term Loans.48

 

 

2.27

Joint and Several Liability of Borrowers.5051

 

 

2.28

Administrative Borrower.52

 

Article III REPRESENTATIONS AND WARRANTIES

5253

 

 

3.1

Corporate Existence; Compliance with Law.5253

 

 

3.2

Corporate Power; Authorization.53

 

 

3.3

Enforceable Obligations.53

 

 

3.4

No Legal Bar.53

 

 

3.5

No Material Litigation.5354

 

 

3.6

Investment Company Act.54

 

 

3.7

Margin Regulations.54

 

 

3.8

Compliance with Environmental Laws.54

 

 

3.9

Subsidiaries.5455

 

 

3.10

Financial Statements, Fiscal Year and Fiscal Quarters.5455

 

i

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

 

3.11

ERISA.5556

 

 

3.12

Accuracy and Completeness of Information.56

 

 

3.13

Compliance with Trading with the Enemy Act, OFAC Rules and Regulations, Patriot
Act and FCPA.5657

 

 

3.14

Use of Proceeds.57

 

Article IV CONDITIONS PRECEDENT

5758

 

 

4.1

Conditions to Closing Date and Initial Term Loans.5758

 

Article V AFFIRMATIVE COVENANTS

60

 

 

5.1

Corporate Existence, Etc..60

 

 

5.2

Compliance with Laws, Etc..6061

 

 

5.3

Payment of Taxes and Claims.61

 

 

5.4

Keeping of Books.61

 

 

5.5

Visitation, Inspection, Etc..61

 

 

5.6

Insurance; Maintenance of Properties and Licenses.61

 

 

5.7

Financial Reports; Other Notices.62

 

 

5.8

Notices Under Certain Other Indebtedness.64

 

 

5.9

Notice of Litigation.64

 

 

5.10

Additional Guarantors.64

 

 

5.11

Use of Proceeds.6465

 

Article VI NEGATIVE COVENANTS

65

 

 

6.1

Financial Requirements.65

 

 

6.2

Liens.65

 

 

6.3

Subsidiary Indebtedness.68

 

 

6.4

Merger and Sale of Assets.69

 

Article VII EVENTS OF DEFAULT

70

 

 

7.1

Events of Default.70

 

 

7.2

Acceleration; Remedies.73

 

Article VIII AGENCY PROVISIONS

7374

 

 

8.1

Appointment.7374

 

 

8.2

Delegation of Duties.74

 

 

8.3

Exculpatory Provisions.74

 

 

8.4

Reliance by Administrative Agent.75

 

 

8.5

Notice of Default.75

 

 

8.6

Non-Reliance on Administrative Agent and Other Lenders.7576

 

 

8.7

Administrative Agent in its Individual Capacity.76

 

 

8.8

Successor Agent.76

 

 

8.9

Patriot Act Notice.7677

 

 

8.10

Guaranty and Borrower Matters.77

 

 

8.11

Withholding.7778

 

Article IX MISCELLANEOUS

78

 

 

9.1

Amendments and Waivers.78

 

 

9.2

Notices.81

 

 

9.3

No Waiver; Cumulative Remedies.82

 

 

9.4

Survival of Representations and Warranties.82

 

 

9.5

Payment of Expenses.83

 

 

9.6

Successors and Assigns; Participations; Purchasing Lenders.84

 

 

9.7

Adjustments; Set-off.88

 

 

9.8

Table of Contents and Section Headings.89

 

ii

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

 

9.9

Counterparts; Electronic Execution.89

 

 

9.10

Severability.89

 

 

9.11

Integration.89

 

 

9.12

Governing Law.89

 

 

9.13

Consent to Jurisdiction and Service of Process.89

 

 

9.14

Confidentiality.90

 

 

9.15

Acknowledgments.91

 

 

9.16

Waivers of Jury Trial.91

 

 

9.17

[Reserved].91

 

 

9.18

Subordination of Intercompany Debt.91

 

 

9.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions92

 

 

9.199.20

Farm Credit Equities.92

 

 

9.209.21

Most Favored Lender Provisions.9394

 

Article X GUARANTY OF BORROWER OBLIGATIONS

9495

 

 

10.1

The Guaranty.9495

 

 

10.2

Bankruptcy.95

 

 

10.3

Nature of Liability.95

 

 

10.4

Independent Obligation.9596

 

 

10.5

Authorization.9596

 

 

10.6

Reliance.96

 

 

10.7

Waiver.96

 

 

10.8

Limitation on Enforcement.97

 

 

10.9

Confirmation of Payment.9798

 

 

10.10

Keepwell.9798

 

 

 

 




iii

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit A[Reserved]

Exhibit BForm of Notice of Borrowing

Exhibit CForm of Notice of Conversion/Extension

Exhibit DForm of Designation Notice

Exhibit EForm of Closing Date Term Loan Note

Exhibit FForm of Tax Exempt Certificate

Exhibit GForm of Officer’s Compliance Certificate

Exhibit HForm of Joinder Agreement

Exhibit IForm of Assignment and Assumption

Exhibit JForm of Discounted Prepayment Option Notice

Exhibit KForm of Lender Participation Notice

Exhibit LForm of Discounted Voluntary Prepayment Notice

SCHEDULES

Schedule 1.1(a)(i)Existing MWV Notes

Schedule 1.1(a)(ii)Existing RockTenn Notes

Schedule 2.1(a)Lenders, Voting Participants and Commitments

Schedule 3.9Subsidiaries and Joint Ventures

Schedule 9.2Lending Offices

 

 

iv

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of July 1, 2015, and as amended as of July 1,
2016 (this “Agreement” or “Credit Agreement”), is by and among WESTROCK COMPANY,
a Delaware corporation (the “Parent”), WESTROCK CP, LLC (f/k/a ROCKTENN CP,
LLC), a Delaware limited liability company (together with its permitted
successors, “RockTennWestRock CP”), WESTROCK CONVERTING COMPANY (f/k/a ROCK-TENN
CONVERTING COMPANY), a Georgia corporation (together with its permitted
successors, “Rock-TennWestRock Converting”), MEADWESTVACOWESTROCK VIRGINIA
CORPORATION (f/k/a MeadWestvaco Virginia Corporation), a Delaware corporation
(together with its permitted successors, “MWVWestRock Virginia”, and, together
with RockTennWestRock CP and Rock-TennWestRock Converting, the “Borrowers”),
Rock-Tenn Company, a Georgia corporation (“RockTenn”) and MeadWestvaco
Corporation, a Delaware corporation (“MWV” and, together with RockTenn and the
Parent, the “Initial Guarantors”), the lenders named herein and such other
lenders that hereafter become parties hereto, and COBANK, ACB, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrowers have requested that the Lenders provide a term loan
facility for the purposes hereinafter set forth; and

WHEREAS, the Lenders have agreed to make the requested term loan facility
available to the Borrowers on the terms and conditions hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Article I

DEFINITIONS

1.1Definitions..

As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:

“Acceptable Price” has the meaning specified in Section 2.11(c)(iii).

“Acceptance Date” has the meaning specified in Section 2.11(c)(ii).

“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.

“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means the rate per annum determined by the Administrative
Agent on the first Business Day of each week or more frequently, in the sole
discretion of the Administrative Agent, as the highest of (i) the Prime Rate,
(ii) the Federal Funds Rate plus ½ of 1.00% and (iii) the LIBOR Rate for a
one-month interest period plus 1.00%, in each case as of such date.  If for any
reason the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (ii) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the calculation thereof shall be
effective at the opening of business on the first Business Day of each week or,
if determined more frequently, at the opening of business on the first Business
Day immediately following the date of such determination and without necessity
of notice being provided to any Borrower or any other Person.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning specified in Section 2.11(c)(iii).

“Applicable Percentage” means, for any day,  the percentages per annum set forth
in the table below corresponding with the then applicable Level, which will be
the lower of (a) the applicable Level determined by reference to the Leverage
Ratio and (b) the applicable Level determined by reference to the Rating (the
“Ratings Level”), such that Level I is the lowest Level and Level IV is the
highest Level; provided that, prior to five (5) Business Days after the delivery
of financial statements for the period ending September 30, 2015 in accordance
with the provisions of Section 5.7, the applicable Level shall be Level I.

For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the Ratings Level will be based on the higher applicable Rating (e.g., if
Moody’s applicable Rating corresponds to Level I and S&P’s applicable Rating
corresponds to Level II, then the Ratings Level will be Level I), and (ii) if
the applicable Ratings established by Moody’s and S&P are more than one pricing
level apart, then the Ratings Level will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s applicable
Ratings correspond to Levels I and IV, respectively, then the Ratings Level will
be Level III), (b) in the event that either S&P or Moody’s (but not both) shall
no longer issue a Rating, the Ratings Level shall be determined by the remaining
Rating, and (c) in the event that neither S&P nor Moody’s issues a Rating,
unless and until the date, if any, that the Parent and the Required Lenders
agree on a different arrangement, the existing Ratings Level shall continue in
effect for the 60-day period immediately following such event, and subsequent to
such period the Ratings Level shall be Level IV.



2

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Level

Leverage
Ratio

Rating
(S&P/Moody’s)

Applicable
Percentage for
LIBOR Rate
Loans

Applicable
Percentage
for Base
Rate Loans

I

< 2.50 to 1.00

BBB / Baa2
(or better)

1.500%

0.500%

II

> 2.50 to 1.00 but < 3.00 to 1.00

BBB- / Baa3

1.625%

0.625%

III

> 3.00 to 1.00 but < 3.25 to 1.00

BB+ / Ba1

1.875%

0.875%

IV

> 3.25 to 1.00

BB / Ba2 (or worse)

2.125%

1.125%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Parent the financial information and
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Section 5.7 (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the Credit Parties shall fail to provide the
Required Financial Information for any fiscal quarter or fiscal year of the
Parent, the Applicable Percentage from such Interest Determination Date shall,
on the date five (5) Business Days after the date by which the Credit Parties
were so required to provide such Required Financial Information to the
Administrative Agent and the Lenders, be based on Level IV until such time as
such Required Financial Information is provided, whereupon the Level shall be
determined by the then current Leverage Ratio.  In the event that any Required
Financial Information that is delivered to the Administrative Agent is shown to
be inaccurate in a manner that results in the miscalculation of the Leverage
Ratio (regardless of whether this Agreement or the Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Percentage for any period (an
“Applicable Period”) than the Applicable Percentage applied for such Applicable
Period, then the Credit Parties shall immediately (i) deliver to the
Administrative Agent corrected Required Financial Information for such
Applicable Period, (ii) determine the Applicable Percentage for such Applicable
Period based upon the corrected Required Financial Information (which Applicable
Percentage shall be made effective immediately in the current period, to the
extent applicable) and (iii) immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.14(a).  It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.9 and 7.2.

“Applicable Period” has the meaning set forth in the definition of “Applicable
Percentage.”

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.

3

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate Loans” means all Loans accruing interest based on the Alternate Base
Rate.

“Borrowers” has the meaning set forth in the introductory paragraph hereof.

“Borrowing Minimum” means (a) in the case of LIBOR Rate Loans, $2,000,000 and
(b) in the case of Base Rate Loans, $1,000,000.

“Borrowing Multiple” means $1,000,000.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Greenwood Village, Colorado or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market.

“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) or the Leverage Ratio, in each case on a Pro Forma Basis.

“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Parent ended as of the last day of the most recent
fiscal quarter of the Parent preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

“Capital Assets” means, collectively, for any Person, all fixed assets of such
Person, whether tangible or intangible determined in accordance with GAAP.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or

4

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent or (b) is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent on
the Closing Date and the Cash Management Agreement to which such Person is a
party was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or the Administrative Agent or such Person’s Affiliate
ceased to be a Lender or the Administrative Agent), in each case (a) or (b) in
its capacity as a party to such Cash Management Agreement; provided, in the case
of a Cash Management Agreement with a Person who is no longer a Lender, such
Person shall be considered a Cash Management Bank only through the stated
maturity date (without extension or renewal or increase in amount) of such Cash
Management Agreement and (ii) to the extent it is not a Lender, has provided the
Administrative Agent with a fully executed Designation Notice, substantially in
the form of Exhibit D.

“Change in Control” means (i) as applied to the Parent, after giving effect to
the Combination, that any Person or “Group” (as defined in Section 13(d)(3) of
the Exchange Act, but excluding (A) any employee benefit or stock ownership
plans of the Parent, and (B) members of the Board of Directors and executive
officers of the Parent as of the Closing Date, members of the immediate families
of such members and executive officers, and family trusts and partnerships
established by or for the benefit of any of the foregoing individuals) shall
have acquired more than fifty percent (50%) of the combined voting power of all
classes of common stock of the Parent, except that the Parent’s purchase of its
common stock outstanding on the Closing Date which results in one or more of the
Parent’s shareholders of record as of the Closing Date controlling more than
fifty percent (50%) of the combined voting power of all classes of the common
stock of the Parent shall not constitute an acquisition hereunder and (ii)
subject to Section 9.199.20(d) (and except as otherwise permitted under Sections
6.4(a) and 6.4(g)), any Borrower shall cease to be a Wholly-Owned Subsidiary of
the Parent.

“Closing Date” means the date hereof.

“Closing Date Term Loan” has the meaning set forth in Section 2.4(a).

“Closing Date Term Loan Commitment” means, with respect to each Closing Date
Term Loan Lender, the commitment of such Closing Date Term Loan Lender to make
its portion of the Closing Date Term Loan in a principal amount equal to such
Closing Date Term Loan Lender’s Closing Date Term Loan Commitment Percentage of
the Closing Date Term Loan Committed Amount.

“Closing Date Term Loan Commitment Percentage” means, for any Closing Date Term
Loan Lender, the percentage identified as its Closing Date Term Loan Commitment
Percentage on Schedule 2.1(a), as such percentage may be modified in connection
with any Incremental Term Loan Commitment and/or any assignment made in
accordance with the provisions of Section 9.6(b).

“Closing Date Term Loan Committed Amount” has the meaning set forth in Section
2.4(a).

“Closing Date Term Loan Lender” means, as of any date of determination, any
Lender that holds a Closing Date Term Loan Commitment or a portion of the
outstanding Closing Date Term Loan on such date.

5

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Closing Date Term Loan Note” or “Closing Date Term Loan Notes” means the
promissory notes of the Borrowers in favor of each of the Closing Date Term Loan
Lenders that requests a promissory note evidencing the portion of the Closing
Date Term Loan provided pursuant to Section 2.4(d), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

“CoBank” means CoBank, ACB, and its successors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateralized Bonds” means the Solid Waste Disposal Facility Revenue Bonds,
Series 1997A, issued by the City of Wickliffe, Kentucky, and maturing on January
15, 2027.

“Combination” means, collectively, the MWV Merger and the RockTenn Merger.

“Combination Agreement” means the Second Amended and Restated Business
Combination Agreement, dated as of April 17, 2015, among WestRock Company (f/k/a
Rome-Milan Holdings, Inc.), MeadWestvaco Corporation, Rock-Tenn Company, Milan
Merger Sub, LLC and Rome Merger Sub, Inc., including all schedules, exhibits and
attachments thereto and as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time prior to the Closing Date.

“Commitment” means the Closing Date Term Loan Commitment and/or any Incremental
Term Loan Commitment, individually or collectively, as appropriate.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Companies” means, collectively, the Parent, each Borrower, all of
the Restricted Subsidiaries, each Permitted Securitization Subsidiary and, to
the extent required to be consolidated with the Parent under GAAP, any Joint
Venture.

“Consolidated Company Investment” has the meaning set forth in the definition of
“EBITDA.”

“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior fiscal quarters of the
Parent ending on such date to (ii) Consolidated Interest Expense paid or payable
in cash during such period (together with any sale discounts given in connection
with sales of accounts receivable and/or inventory by the Consolidated Companies
during such period).

“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (i) deferred financing costs
included in amortization, (ii) interest expense in respect of insurance
premiums, (iii) interest expense in respect of Indebtedness that is non-recourse
to the Parent and its Restricted Subsidiaries under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings and (iv) interest
expense in respect of the write-up or write-down of the fair market value of
Indebtedness) of the Consolidated Companies determined on a consolidated basis
in accordance with GAAP; provided, however, that, for purposes of calculating
Consolidated Interest Expense for the fiscal periods ending September 30, 2015,
December 31, 2015 and March 31, 2016, Consolidated Interest Expense shall be
annualized such

6

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

that (a) for the calculation of Consolidated Interest Expense for the four
fiscal quarters of the Parent ending September 30, 2015, Consolidated Interest
Expense shall be Consolidated Interest Expense for the fiscal quarter of the
Parent then ending multiplied by four (4), (b) for the calculation of
Consolidated Interest Expense for the four fiscal quarters of the Parent ending
December 31, 2015, Consolidated Interest Expense shall be Consolidated Interest
Expense for the two fiscal quarter period of the Parent then ending multiplied
by two (2) and (c) for the calculation of Consolidated Interest Expense for the
four fiscal quarters of the Parent ending March 31, 2016, Consolidated Interest
Expense shall be Consolidated Interest Expense for the three fiscal quarter
period of the Parent then ending multiplied by one and one-third (1 1/3).

“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect to any non-controlling interests; provided that there shall be excluded
from Consolidated Net Income (in each case, to the extent included in
consolidated net income of the Consolidated Companies) (i) any net loss or net
income of any Unrestricted Subsidiary that is not a Consolidated Company and the
proportionate share of any net loss or net income of any Joint Venture that is a
Consolidated Company attributable to a Person other than a Consolidated Company,
(ii) the net income or loss of any Consolidated Company for any period prior to
the date it became a Consolidated Company as a result of any Consolidated
Company Investment, (iii) the gain or loss (net of any tax effect) resulting
from the sale, transfer or other disposition of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies or from the sale, transfer or other disposition of the
Non-Core MWV Businesses, (iv) any expense in respect of severance payments to
the extent paid from the assets of any Plan and (v) other extraordinary items,
as defined by GAAP, of the Consolidated Companies.

“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill, other
intangible assets and current liabilities (other than current maturities of long
term debt and other short term Funded Debt), all as determined in accordance
with GAAP on a consolidated basis and any Consolidated Net Tangible Assets
attributable to the MWV SPE Assets.

“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.

“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.

“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Fee Letter, any Joinder Agreement and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (excluding, however, any Guaranteed Hedging Agreement and any Guaranteed
Cash Management Agreement).

“Credit Party” means any of the Parent, any other Guarantor or any Borrower.

7

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Credit Agreement and the other Credit Documents
(including any interest accruing after the occurrence of a filing of a petition
of bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (ii) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider under
any Guaranteed Hedging Agreement or to any Cash Management Bank under any
Guaranteed Cash Management Agreement.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any provision of any other Credit
Document, Credit Party Obligations shall not extend to or include any Excluded
Swap Obligation.

“Debt to Capitalization Ratio” means, as of the last day of any fiscal quarter
of the Parent, the ratio (expressed as a percentage) of (a)(i) Total Funded Debt
minus (ii) the aggregate amount of cash on the consolidated balance sheet of the
Parent and its Restricted Subsidiaries attributable to the net proceeds of an
issuance or incurrence of Indebtedness that constitutes Refinancing Indebtedness
in respect of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (b) the sum of (i)(x) Total Funded Debt minus (y) the aggregate
amount of cash on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or incurrence
plus (ii) the Equity Capitalization plus (iii) deferred Taxes of the Parent and
its consolidated Subsidiaries, each as of the last day of such fiscal quarter.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of any Term Loan required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Parent in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified any Credit Party, the Administrative Agent or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits or is
obligated to extend credit, or (d) has become or is, or has a direct or indirect
parent company that has become or is, insolvent or has become, or has a direct
or indirect parent company that has become,  the subject of a bankruptcy or
insolvency proceeding, or has had, or has a direct or indirect parent company
that has had, a receiver, conservator, trustee or custodian appointed for it, or
has taken, or has a direct or indirect parent company that has taken, any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment, or has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of (x) the ownership or acquisition of any Capital Stock in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (y) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the applicable law of the country where such Person is subject to
home jurisdiction supervision if any applicable law requires that such
appointment not be publicly disclosed, in any such case, so long as such
ownership interest or appointment, as applicable, does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such lender (or such

8

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Discount Range” has the meaning specified in Section 2.11(c)(ii).

“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Exhibit J.

“Discounted Voluntary Prepayment” has the meaning specified in Section
2.11(c)(i).

“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Exhibit L.

“Disqualified Institution” means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of the Parent that,
in each case, have been specified by name to the Administrative Agent by the
Parent in writing prior to the Closing Date (collectively, the “Identified
Institutions”) and (b) with respect to such Identified Institutions, Persons
(such Persons, “Known Affiliates”) that are Affiliates of such Identified
Institutions readily identifiable as such by the name of such Person, but
excluding any Person that is a bona fide debt fund or investment vehicle that is
engaged in making, purchasing, holding or otherwise investing in loans, bonds or
similar extensions of credit or securities in the ordinary course of business;
provided that, upon reasonable notice to the Administrative Agent after the
Closing Date, the Parent shall be permitted to supplement in writing the list of
Persons that are Disqualified Institutions with the name of any Person that is
or becomes a competitor of the Parent or a Known Affiliate of one of the
competitors of the Parent, which supplement shall be in the form of a list of
names provided to the Administrative Agent and shall become effective upon
delivery to the Administrative Agent, but which supplement shall not apply
retroactively to disqualify any persons that have previously acquired an
interest in respect of the Loans or Commitments hereunder.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.

“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: (i)
Consolidated Interest Expense, (ii) consolidated tax expenses, including all
federal, state, provincial, local income and similar taxes (provided that, if
the entry for consolidated tax expenses increases (rather than decreases)
Consolidated Net Income for such fiscal period, then EBITDA shall be reduced by
the amount of consolidated tax expenses for such fiscal period), (iii)
depreciation and amortization expenses, (iv) all charges and expenses for
financing fees and expenses and write-offs of deferred financing fees and
expenses, remaining portions of original issue discount on prepayment of
Indebtedness, premiums paid  in respect of prepayment of Indebtedness, and
commitment fees (including bridge fees and ticking fees but excluding, for the
avoidance of doubt, periodic revolver drawn or unused line fees) in respect of
financing commitments, (v) all charges and expenses associated with the write up
of inventory acquired in Acquisitions or in any other Investments that become
Consolidated Companies (or Property of Consolidated Companies, including by way
of merger, consolidation or amalgamation) (such Acquisitions or Investments,
“Consolidated Company Investments”), in each case as required by Accounting
Standards Codification (“ASC”) 805 – “Business Combinations”, (vi) all other
non-cash charges, including non-cash charges for the impairment of goodwill
taken pursuant to ASC 350 – “Intangibles - Goodwill and Other”,
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), stock-based compensation and restructuring and other charges, (vii) all
legal, accounting and other professional advisory fees and expenses incurred in
respect of Consolidated Company Investments and related financing transactions,
(viii) (A) all

9

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

expenses related to payments made to officers and employees, including any
applicable excise taxes, of the acquired companies and businesses in any
Consolidated Company Investment and other payments due in respect of employment
agreements entered into as provided in the agreements relating to any
Consolidated Company Investment, and retention bonuses and other transition and
integration costs, including information technology transition costs, related to
any Consolidated Company Investment, (B) change of control expenses of the
acquired companies and businesses in any Consolidated Company Investment, (C)
all non-recurring cash expenses taken in respect of any multi-employer and
defined benefit pension plan obligations (without duplication) that are not
related to plant and other facilities closures and (D) all cash
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), all cash charges and expenses for plant and other facility closures
(whether complete or partial) and other cash restructuring charges, labor
disruption charges and officer payments in connection with any Consolidated
Company Investment or associated with efforts to achieve EBITDA synergies or
improvements; provided that the amount added back under this clause (viii) shall
not exceed 10% of EBITDA (calculated prior to such addback), in each case in the
aggregate for any period of four consecutive fiscal quarters, (ix) run-rate
synergies expected to be achieved within 12 months following the end of such
period due to any Consolidated Company Investment as a result of specified
actions taken or expected in good faith to be taken (calculated on a pro forma
basis as though such synergies had been realized on the first day of such
period) and not already included in EBITDA; provided that (A) the aggregate
initial estimated run-rate synergies for any Consolidated Company Investment
with respect to which an add-back is made pursuant to this clause (ix) during
any period of four consecutive fiscal quarters shall not exceed 10% of EBITDA
(calculated prior to such addback) and (B) the aggregate add-back that may be
made pursuant to this clause (ix) in respect of the expected run-rate synergies
for any Consolidated Company Investment shall not exceed, for the four
consecutive fiscal quarter period ending (v) on the last day of the first fiscal
quarter ending after the date of such Consolidated Company Investment, 100% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), (w) on the last
day of the second fiscal quarter ending after the date of such Consolidated
Company Investment, 75% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), (x) on the last day of the third fiscal quarter ending after the date of
such Consolidated Company Investment, 50% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), (y) on the last day of the fourth fiscal
quarter ending after the date of such Consolidated Company Investment, 25% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), and (z) on the
last day of each subsequent fiscal quarter, 0% of the initial estimate run-rate
synergies thereof and (C) such synergies are reasonably identifiable, factually
supportable and certified by the chief executive officer or the chief financial
officer of the Parent and acceptable to the Administrative Agent (not to be
unreasonably withheld) (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
expected to be taken provided that such benefit is expected to be realized
within 12 months of taking such action), (x) all non-recurring cash expenses
taken in respect of any multi-employer and defined benefit pension plan
obligations (without duplication) that are related to plant and other facilities
closures (whether complete or partial), (xi) business interruption insurance
items and other expenses, in each case during such period that the Parent
believes, in good faith, shall be reimbursed by a third party (including through
insurance or indemnity payments) not later than 365 days after the last day of
the fiscal quarter for which an add back is first taken under this clause (xi)
for such item or expense (provided that, if such item or expense has not been
reimbursed, in whole or in part, on or prior to such 365th day, then EBITDA for
the period next ending after such 365th day shall be reduced by an amount equal
to the excess of the add-back taken for such item or expense pursuant to this
clause (xi) over the amount, if any, that is reimbursed with respect to such
item or expense on or prior to such 365th day), and (xii) all sale discounts
given in connection with sales of accounts receivables and/or inventory, plus
(b) cash distributions of earnings of Unrestricted Subsidiaries made to a
Consolidated Company to the extent previously excluded in the determination of
Consolidated Net Income by virtue of clause (i) of the definition of
Consolidated Net Income, minus (c) the following (without duplication) to the
extent added in determining such Consolidated

10

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Net Income, in each case as determined for the Consolidated Companies in
accordance with GAAP for the applicable period:  all non-cash gains (other than
any such non-cash gains (i) in respect of which cash was received in a prior
period or will be received in a future period and (ii) that represent the
reversal of any accrual in a prior period for, or the reversal of any cash
reserves established in any prior period for, anticipated cash charges).  EBITDA
(after giving effect to the Combination) shall be $545 million, $629 million and
$739 million for the fiscal quarters ended March 31, 2015, December 31, 2014 and
September 30, 2014, respectively.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with is parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (i) a natural person or (ii)
a Disqualified Institution to the extent that the list of Disqualified
Institutions has been provided to the Lenders at the Parent’s request); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Credit Agreement.

“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and

11

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Section 302 of ERISA, whether or not waived; (c) a withdrawal by the Parent or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (d) a complete or partial
withdrawal, within the meaning of Section 4203 or 4205 of ERISA, by the Parent
or any ERISA Affiliate from a Multiemployer Plan or the receipt by any Credit
Party or any ERISA Affiliate of notification that a Multiemployer Plan is
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA ; (e) the filing of a notice with the PBGC of intent to
terminate a Pension Plan in a distress termination described in Section 4041(c)
of ERISA or the commencement of proceedings by the PBGC to terminate or to
appoint a trustee to administer a Pension Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan upon the Parent or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means for any day, the percentage which is in
effect for such day as prescribed by the Federal Reserve Board (or any
successor) for determining the maximum reserve requirement (including any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

“Event of Default” has the meaning set forth in Section 7.1.

“Exchange Act” means Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (i) any Tax on
such recipient’s net income or profits (or franchise Tax or branch profits Tax),
in each case (a) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable lending office in such
jurisdiction or (b) that is an Other Connection Tax, (ii) solely with respect to
any Loans or advances to the Borrower, any U.S. federal withholding Tax imposed
on amounts payable to a Lender (other than any Lender becoming a party hereto
pursuant to a request under Section 2.23) with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which (A)
such Lender acquired such interest in the applicable Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date such Lender acquired its interest in such Loan or (B) such Lender
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable under Section 2.21 either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or such Lender immediately before it changed
its lending office, (iii) any withholding Taxes attributable to a Lender’s
failure to comply with Section 2.21(d) and (iv) any Tax imposed under FATCA.

12

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Existing Credit Agreements” means the Existing RockTenn Credit Agreement and
the Existing MWV Credit Agreement.

“Existing MWV Credit Agreement” means the Credit Agreement dated as of January
30, 2012 (as amended, supplemented or otherwise modified from time to time),
among MWV, MeadWestvaco Coated Board, LLC and the other entities from time to
time party thereto as borrowers, the lenders from time to time party thereto,
Citibank, N.A., as administrative agent, Bank of America, N.A., as syndication
agent, and Barclays Bank plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and UBS
Loan Finance LLC, as documentation agents.

“Existing MWV Notes” means, collectively, the notes of MWV set forth on Schedule
1.1(a)(i).

“Existing RockTenn Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 27, 2011, and amended and restated as of September 27,
2012 (as amended, supplemented or otherwise modified from time to time), among
RockTenn, the Canadian Borrower (formerly, Rock-Tenn Company of Canada/Compagnie
Rock-Tenn du Canada), the guarantors from time to time party thereto, the
lenders from time to time party thereto, Wells Fargo Bank, National Association,
as administrative agent, and Bank of America, N.A., acting through its Canada
branch, as Canadian administrative agent.

“Existing RockTenn Senior Notes” means, collectively, the notes of RockTenn set
forth on Schedule 1.1(a)(ii).

“Existing Senior Notes” means, collectively, the Existing MWV Notes and the
Existing RockTenn Senior Notes.

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender.

“Farm Credit Equity Documents” has the meaning given such term in
Section 9.199.20(a).

“Farm Credit Equities” has the meaning specified in Section 9.199.20(a).

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
regulations or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (and
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (ii) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative
Agent.  Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

13

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Fee Letter” means the Fee Letter dated as of April 28, 2015, among RockTenn and
CoBank, as amended, restated, modified or supplemented from time to time.

“Fees” means all fees payable pursuant to Section 2.13.

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Credit Party or any of its Subsidiaries or in respect of which any Credit
Party or any of its Subsidiaries is obligated to make contributions, in each
case, for the benefit of employees of any Credit Party or any of its
Subsidiaries other than those employed within the United States, other than a
plan maintained exclusively by a Governmental Authority.

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(C) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt and other accrued
obligations incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person, (v) the principal portion of all obligations of such
Person under Capital Leases, (vi) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
(other than letters of credit issued for the account of such Person in support
of industrial revenue or development bonds that are already included as
Indebtedness of such Person under clause (ii) above) and, without duplication,
all drafts drawn thereunder (to the extent unreimbursed), (vii) all preferred
Capital Stock or other equity interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to (A) mandatory sinking fund payments prior to the date six (6) months
after the Latest Maturity Date, (B) redemption prior to the date six (6) months
after the Latest Maturity Date or (C) other acceleration prior to the date six
(6) months after the Latest Maturity Date, (viii) the principal balance
outstanding under any Synthetic Lease, (ix) all Indebtedness of others of the
type described in clauses (i) through (viii) hereof (which, for purposes of
clarity, will not include any of the items described in clause (A)(I) through
(A)(IXXI) below) secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
and (x) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person of the type described in clauses (i) through (ix) hereof (which,
for purposes of clarity, will not include any of the items described in clause
(A)(I) through (A)(IXXI) below); provided, however, that (A) in the case of the
Consolidated Companies, Funded Debt

14

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

shall not include (I) intercorporate obligations solely among the Consolidated
Companies, (II) lease obligations pledged as collateral to secure industrial
development bonds, (III) hedge adjustments resulting from terminated fair value
interest rate derivatives, (IV) Indebtedness that is non-recourse to such Person
under the laws of the applicable jurisdiction (except for Standard
Securitization Undertakings), including installment notes issued in timber
transactions in the ordinary course of business of the Consolidated Companies,
(V) guarantees of the debt of suppliers and vendors incurred in the ordinary
course of business of the Consolidated Companies to the extent that the
obligations thereunder do not exceed, in the aggregate, $35,000,000, (VI) trade
payables re-characterized as Indebtedness in accordance with GAAP under travel
and expense reimbursement cards, procurement cards, supply chain finance and
similar programs to the extent that the obligations thereunder are satisfied
within 180 days of their incurrence under the applicable program, (VII) any
obligation in respect of earn-outs, purchase price adjustments or similar
acquisition consideration arrangements except to the extent such obligation is
no longer contingent and appears as a liability on the balance sheet of the
Consolidated Companies in accordance with GAAP, (VIII) any industrial
development bonds or similar instruments with respect to which both the debtor
and the investor are Consolidated Companies and, (IX) any industrial revenue or
development bonds that have been redeemed, repurchased or defeased by the
Consolidated Companies or otherwise (and any other Indebtedness, including
Guarantee Obligations, in respect of such bonds), (X) the portion of any
industrial revenue or development bonds that have been cash collateralized (and
any other Indebtedness, including Guarantee Obligations, in respect of such
portion of such bonds) (it being understood and agreed that the carveout in this
clause (X) shall include the aggregate principal amount of the Collateralized
Bonds that is outstanding as of the effective date of Amendment No. 1 to this
Agreement (and any other Indebtedness, including Guarantee Obligations, in
respect of such bonds)) and (XI) obligations with respect to insurance policy
loans to the extent offset by the assets of the applicable insurance policies,
(B) the Funded Debt of any Person shall include the Funded Debt of any other
entity that is not a Consolidated Company (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Funded Debt expressly
provide that such Person is not liable therefor and (C) with respect to any
Funded Debt of any Consolidated Company that is a partnership or Joint Venture,
the Funded Debt of such partnership or Joint Venture shall be limited to the
product of the Ownership Share of the Credit Parties and their Restricted
Subsidiaries in such partnership or Joint Venture multiplied by the principal
amount of such Funded Debt, unless a larger amount of such Funded Debt is
recourse to a Credit Party or any Restricted Subsidiary (in which event such
larger amount of such Funded Debt shall constitute Funded Debt).

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Government Acts” has the meaning set forth in Section 2.22(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.

“Guaranteed Hedging Agreement” means any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.

15

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Guarantors” means the Initial Guarantors and any Additional Credit Party.

“Guaranty” means the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.

“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Designation
Notice, substantially in the form of Exhibit D and (ii) enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.3 to the extent that (a) such Person is a Lender, the Administrative
Agent, an Affiliate of a Lender or the Administrative Agent or any other Person
that was a Lender or the Administrative Agent (or an Affiliate of a Lender or
the Administrative Agent) at the time it entered into the Hedging Agreement but
has ceased to be a Lender or the Administrative Agent (or whose Affiliate has
ceased to be a Lender or the Administrative Agent) under the Credit Agreement or
(b) such Person is a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent on the Closing Date and the Hedging Agreement
to which such Person is a party was entered into on or prior to the Closing Date
(even if such Person ceases to be a Lender or the Administrative Agent or such
Person’s Affiliate ceased to be a Lender or the Administrative Agent); provided,
in the case of a Guaranteed Hedging Agreement with a Person who is no longer a
Lender, such Person shall be considered a Hedging Agreement Provider only
through the stated maturity date (without extension or renewal or increase in
notional amount) of such Guaranteed Hedging Agreement.

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the Closing Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.

“Identified Institutions” has the meaning set forth in the definition of
“Disqualified Institutions”.

16

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Immaterial Subsidiary” means any Restricted Subsidiary (other than a Borrower)
where (a) the Consolidated Net Tangible Assets of such Restricted Subsidiary are
less than 5.0% of the Consolidated Net Tangible Assets of the Consolidated
Companies as of the end of the most recent full fiscal quarter for which
internal financial statements are available immediately preceding the date of
determination and (b) the EBITDA of such Restricted Subsidiary is less than 5.0%
of the EBITDA of the Consolidated Companies as of the end of the four most
recent full fiscal quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing cases (a) and (b), determined in accordance with GAAP;
provided that Immaterial Subsidiaries may not in the aggregate have (x)
Consolidated Net Tangible Assets constituting in excess of 15.0% of the
Consolidated Net Tangible Assets of the Consolidated Companies as of the end of
the most recent full fiscal quarter for which internal financial statements are
available immediately preceding the date of determination or (y) EBITDA
constituting in excess of 15.0% of the EBITDA of the Consolidated Companies as
of the end of the four most recent full fiscal quarters, treated as one period,
for which internal financial statements are available immediately preceding the
date of determination, in each of the foregoing clauses (x) and (y), determined
in accordance with GAAP (and, in the event that the Consolidated Net Tangible
Assets and/or the EBITDA of all Immaterial Subsidiaries exceed the thresholds
specified in the foregoing clauses (x) and (y), as applicable, one or more of
the Restricted Subsidiaries that would otherwise have qualified as Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries in descending order
based on the amounts of their respective Consolidated Net Tangible Assets or
EBITDA, as the case may be, until such excess has been eliminated).

“Increased Amount Date” has the meaning assigned thereto in Section 2.26(a).

“Incremental Term Loan” has the meaning assigned thereto in Section 2.26(a)(i).

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.26(a)(i).

“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes of the Borrowers in favor of each of the Incremental Term Loan
Lenders that requests a promissory note evidencing the portion of the
Incremental Term Loans provided pursuant to Section 2.26, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt and other accrued obligations incurred in the
ordinary course of business and due within six (6) months of the incurrence
thereof) that would appear as liabilities on a balance sheet of such Person,
(v) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements (excluding (a) any purchase, sale or option
agreement relating to commodities used in the ordinary course of such Person’s
business and (b) any agreement existing as of the Closing Date or entered into
after the Closing Date in the ordinary course of business of the Credit Parties
and the Restricted Subsidiaries related to the fiber trading and fiber brokerage
businesses (other than any agreement entered into for speculative purposes) of
such Persons), (vi) all Indebtedness of others (which, for purposes of clarity,
will not include any of the items described in clause (A)(I) through (A)(IXXI)
below) secured by

17

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; provided that so long as such
Indebtedness is non-recourse to such Person, only the portion of such
obligations which is secured shall constitute Indebtedness hereunder, (vii) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person (which, for purposes of clarity, will not include any of the items
described in clause (A)(I) through (A)(IXXI) below), (viii) the principal
portion of all obligations of such Person under Capital Leases plus any accrued
interest thereon, (ix) all obligations of such Person under Hedging Agreements
to the extent required to be accounted for as a liability under GAAP, excluding
any portion thereof which would be accounted for as interest expense under GAAP,
(x) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (xi) all preferred Capital
Stock or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
(A) mandatory sinking fund payments prior to the date six (6) months after the
Latest Maturity Date, (B) redemption prior to the date six (6) months after the
Latest Maturity Date or (C) other acceleration prior to the date six (6) months
after the Latest Maturity Date and (xii) the principal balance outstanding under
any Synthetic Lease plus any accrued interest thereon; provided, however, that
(A) in the case of the Consolidated Companies, Indebtedness shall not include
(I) intercorporate obligations solely among the Consolidated Companies, (II)
lease obligations pledged as collateral to secure industrial development bonds,
(III) hedge adjustments resulting from terminated fair value interest rate
derivatives, (IV) non-recourse installment notes issued in timber transactions
in the ordinary course of business of the Consolidated Companies, (V) guarantees
of the debt of suppliers and vendors incurred in the ordinary course of business
of the Consolidated Companies to the extent that the obligations thereunder do
not exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized
as Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligations in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies and, (IX) any industrial revenue or development bonds
that have been redeemed, repurchased or defeased by the Consolidated Companies
or otherwise (and any other Indebtedness, including Guarantee Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guarantee Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
the effective date of Amendment No. 1 to this Agreement (and any other
Indebtedness, including Guarantee Obligations, in respect of such bonds)) and
(XI) obligations with respect to insurance policy loans to the extent offset by
the assets of the applicable insurance policies, (B) the Indebtedness of any
Person shall include the Indebtedness of any other entity that is not a
Consolidated Company (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor and (C) with respect to any Indebtedness of any
Consolidated Company that is a partnership or Joint Venture, the Indebtedness of
such partnership or Joint Venture shall be limited to the product of the
Ownership Share of the Credit Parties and their Restricted Subsidiaries in such
partnership or Joint Venture multiplied by the principal amount of such
Indebtedness, unless a larger amount of such Indebtedness is recourse to a
Credit Party or any Restricted Subsidiary (in which event such larger amount of
such Indebtedness shall constitute Indebtedness).

18

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.5(b).

“Information” has the meaning set forth in Section 9.14.

“Information Materials” has the meaning set forth in Section 5.7.

“Initial Guarantors” has the meaning set forth in the introductory paragraph
hereof.

“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

“Intercompany Debt” has the meaning set forth in Section 9.18.

“Interest Determination Date” has the meaning set forth in the definition of
“Applicable Percentage”.

“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and the Maturity Date, (b) as to any LIBOR
Rate Loan having an Interest Period of three (3) months or less, the last day of
such Interest Period, and (c) as to any LIBOR Rate Loan having an Interest
Period longer than three (3) months, each day which is three (3) months after
the first day of such Interest Period and the last day of such Interest Period.

“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or any other period if agreed to by
each applicable Lender), as the Borrowers may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Rate Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (ii) no Interest Period shall extend beyond the
Maturity Date and (iii) in the case of LIBOR Rate Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month; provided, however, (A) if the
Borrowers shall fail to give notice as provided above, the Borrowers shall be
deemed to have selected a Base Rate Loan and (B) no more than twelve (12) LIBOR
Rate Loans may be in effect at any time.  For purposes hereof, LIBOR Rate Loans
with different Interest Periods shall be considered as separate LIBOR Rate
Loans, even if they shall begin on the same date, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.

19

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Investment Purpose” means the financing (or refinancing) of investments by any
Credit Party that satisfy both of the following criteria: (a) such investments
are (or were) made in order to allow existing mills of any Borrower to
(i) utilize waste and waste product (including mixed paper post-consumer
materials and old corrugated containers) as inputs for their operations or
(ii) generate electric power from renewable energy sources (namely, energy
conversion systems fueled by biomass) and to use the renewable power generated
by the mills for their operations and (b) such investments are (or were) made in
mills that are located in rural areas with populations of no more than 20,000.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit H, executed and delivered by each Person who becomes a Guarantor in
accordance with the provisions of Section 5.10.

“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of Voting Stock or other ownership interests, at the time as of which any
determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.

“Known Affiliates” has the meaning set forth in the definition of “Disqualified
Institutions”.

“Latest Maturing Loan” means the Term Loan incurred and outstanding under this
Credit Agreement with the Latest Maturity Date.

“Latest Maturity Date” means the latest maturity date of any Term Loan incurred
and outstanding under this Credit Agreement at any given time after giving
effect to any renewal, refinancing, refunding or extension of Loans incurred or
outstanding pursuant to this Credit Agreement.

“Lead Arranger” means CoBank in its capacity as the sole lead arranger with
respect to this Agreement.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.26.

“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Exhibit K.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and their respective successors and assigns and any Incremental
Term Loan Lender.

“Lending Office” means initially, the office of each Lender designated as such
Lender’s Lending Office shown on Schedule 9.2; and thereafter, such other office
of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Parent as the office of such Lender at which Loans
of such Lender are to be made.

“Leverage Ratio” means, as of any date of determination, the ratio of (a)(i)
Total Funded Debt as of such date minus (ii) the aggregate amount of cash on the
consolidated balance sheet of the Parent and its Restricted Subsidiaries
attributable to the net proceeds of an issuance or incurrence of Indebtedness
that constitutes Refinancing Indebtedness in respect of existing Indebtedness
maturing within 180 days of such issuance or incurrence, to (b) EBITDA for the
period of the four prior fiscal quarters ending on such date.

20

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“LIBOR” means for any LIBOR Rate Loan made to the Borrowers for any Interest
Period therefor, the rate per annum reported by Bloomberg Information Services
(or any successor or substitute service comparable thereto, as determined by the
Administrative Agent from time to time, that provides quotations of interest
rates applicable to U.S. Dollar deposits in the London interbank market) as the
London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 a.m. (London time) two (2) London Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

Notwithstanding the foregoing, in no event shall LIBOR be less than 0.00% per
annum.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate =

LIBOR

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“License” has the meaning set forth in Section 5.6(c).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).

“Loan” or “Loans” means a Closing Date Term Loan or an Incremental Term Loan, as
appropriate.

“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Parent and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Credit Parties, taken as
a whole, to perform their obligations under any Credit Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Credit Parties, taken as a whole, of the Credit
Documents.

“Material Contract” means any contract or other arrangement to which the Parent
or any of its Subsidiaries is a party that is required to be filed with the SEC.

“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means the date that is seven (7) years after the Closing Date.

“MNPI” has the meaning specified in Section 2.11(c)(i).

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which the Parent or

21

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.

“MWV” has the meaning set forth in the introductory paragraph hereof.

“MWV Merger” means the merger of MWV and Milan Merger Sub, Inc., a Delaware
corporation, pursuant to the Combination Agreement, pursuant to which MWV will
be the surviving corporation.

“MWV SPE Assets” means the Timber Note assets held by MeadWestvaco Timber Note
Holding Co. II, LLC, MeadWestvaco Timber Note Holding LLC or any other
Restricted Subsidiary.

“MWV Virginia” has the meaning set forth in the introductory paragraph hereof.

“Non-Core MWV Businesses” means each of (a) the Specialty Chemicals business of
MWV and (b) Community Development and Land Management business of MWV.

“Note” or “Notes” means the Closing Date Term Loan Notes and/or the Incremental
Term Loan Notes, collectively, separately or individually, as appropriate.

“Notice of Borrowing” means a request for the Closing Date Term Loan pursuant to
Section 2.4.  A Form of Notice of Borrowing is attached as Exhibit B.

“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to a Base Rate Loan, (ii) conversion of a Base Rate Loan to a
LIBOR Rate Loan or (iii) extension of a LIBOR Rate Loan, as appropriate, in each
case substantially in the form of Exhibit C.

“OFAC” has the meaning set forth in Section 3.13(a).

“Offered Loans” has the meaning specified in Section 2.11(c)(iii).

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
Taxes imposed as a result of any present or former connection between such
recipient and the jurisdiction imposing such Tax (other than any connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to and/or enforced, any Credit Documents).

“Other Parties” has the meaning specified in Section 10.7(c).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment of Loans (other than an assignment made pursuant to Section 2.23).

“Ownership Share” means, with respect to any Joint Venture, a Credit Party’s or
any Restricted Subsidiary’s relative equity ownership (calculated as a
percentage) in such Joint Venture determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Joint Venture.

22

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Parent” has the meaning set forth in the introductory paragraph hereof.

“Participant” has the meaning set forth in Section 9.6(d).

“Participant Register” has the meaning set forth in Section 9.6(d).

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Patriot Act” means the USA Patriot Act, Title III of Pub.  L.  107-56, signed
into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.

“Permitted Securitization Subsidiary” means any Subsidiary of the Parent that
(i) is directly or indirectly wholly-owned by the Parent, (ii) is formed and
operated solely for purposes of a Permitted Securitization Transaction, (iii) is
formed to qualify as a “bankruptcy remote” entity, (iv) has organizational
documents which limit the permitted activities of such Permitted Securitization
Subsidiary to the acquisition of Securitization Assets from the Parent or one or
more of its Subsidiaries, the securitization of such Securitization Assets and
activities necessary or incidental to the foregoing, (v) if organized within the
United States, is organized so as to meet S&P’s requirements for special purpose
entities engaged in the securitization of assets, (vi) if organized within
Canada or any province or territory thereof, is organized so as to meet the
requirements for special purpose entities engaged in the securitization of
assets by any recognized rating agency operating in such jurisdiction and (vii)
if organized outside the United States and Canada (and any province or territory
thereof), is organized so as to meet the requirements for special purpose
entities engaged in the securitization of assets by any recognized rating agency
operating in such jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Parent shall certify to the
Administrative Agent that no recognized rating agency is operating in such
jurisdiction that customarily rates securitization transactions.

23

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Permitted Securitization Transaction” means (a) the transfer by the Parent or
one or more of its Restricted Subsidiaries of Securitization Assets to one or
more (x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of the applicable Securitization Assets
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to the Parent and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings, (b)
any credit facility backed or secured by Receivables or any other Securitization
Assets of the Consolidated Companies among one or more Consolidated Companies
and a financial institution, which credit facility is non-recourse to the Parent
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings or (c) any other arrangement or
agreement in respect of a “true sale” (or any similar concept in the applicable
jurisdiction) of Receivables or any other Securitization Assets in accordance
with the laws of the United States or any State thereof, Canada, any province or
territory of Canada or other applicable jurisdiction.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal.

“Priority Debt Basket” shall mean, at any time, (I) in the case of Section
6.2(w), (a) an amount equal to 10% of Consolidated Net Tangible Assets as of the
last day of the most recently ended fiscal quarter of the Parent, less without
duplication (b) (i) solely to the extent in excess of the amount in clause (a)
above the aggregate principal amount of Indebtedness incurred under Section
6.3(c) then outstanding plus (ii) the aggregate amount of obligations (or, if
applicable, the fair market value of inventory) secured by Liens under Section
6.2(w) then outstanding and (II) in the case of Section 6.3(c), (a) an amount
equal to 20% of Consolidated Net Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Parent, less without duplication (b) (i)
the aggregate principal amount of Indebtedness incurred under Section 6.3(c)
then outstanding plus (ii) the aggregate amount of obligations (or, if
applicable, the fair market value of inventory) secured by Liens under Section
6.2(w) then outstanding.  In the event that any Indebtedness would otherwise
count against both the basket in Section 6.3(c) and the basket in Section
6.2(w), such Indebtedness shall be counted, for purposes of calculating the size
of the Priority Debt Basket under each of clauses (I) and (II) of this
definition, as outstanding only under Section 6.2(w) (and, for purposes of
clarity, shall not be counted as outstanding under Section 6.3(c)).

“Private Information” has the meaning set forth in Section 5.7.

“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(iii)) of the
financial covenants set forth in Section 6.1(a) and (b) or the Leverage Ratio in
respect of a proposed transaction or designation of a Restricted Subsidiary as
an Unrestricted Subsidiary (a “Specified Transaction”), the making of such
calculation after giving effect on a pro forma basis to:

24

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;

the assumption, incurrence or issuance of any Indebtedness of a Consolidated
Company (including any Person which became a Consolidated Company pursuant to or
in connection with such Specified Transaction) in connection with such Specified
Transaction, as if such Indebtedness had been assumed, incurred or issued (and
the proceeds thereof applied) on the first day of such Calculation Period (with
any such Indebtedness bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date);

the permanent repayment, retirement or redemption of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Consolidated Company (including any Person which
became a Consolidated Company pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;

other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness by a Consolidated Company after the
first day of the applicable Calculation Period, as if such Indebtedness had been
assumed, incurred or issued (and the proceeds thereof applied) on the first day
of such Calculation Period (with any such Indebtedness so incurred or issued
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of the applicable Calculation Date,
and with any such Indebtedness so assumed bearing interest at a floating rate
being calculated using the actual interest rate in effect during such period);
and

other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction) by a Consolidated Company after the first day of the applicable
Calculation Period, as if such Indebtedness had been repaid, retired or redeemed
on the first day of such Calculation Period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent delivered to the Administrative Agent in connection with a
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 6.1(a) and (b) for the applicable Calculation
Period.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.11(c)(ii).

“Pro Rata Additional Borrower” means any Borrower (as defined in the Pro Rata
Credit Agreement) other than the Parent.

“Pro Rata Credit Agreement” means the Credit Agreement dated as of July 1, 2015,
among the Parent, as parent borrower, RockTenn Company of Canada Holdings
Corp./Compagnie de Holdings RockTenn du Canada Corp., as Canadian borrower, the
subsidiary borrowers party thereto, RockTenn and

25

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

MWV, as initial guarantors, the lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent and
multicurrency agent.

“Pro Rata Credit Facilities” means the revolving credit facilities and term loan
facilities established pursuant to the Pro Rata Credit Agreement.

“Public Information” has the meaning set forth in Section 5.7.

“Purchasing Borrower Party” means the Parent or any of its Subsidiaries.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Lenders” has the meaning specified in Section 2.11(c)(iv).

“Qualifying Loans” has the meaning specified in Section 2.11(c)(iv).

“Rating” means the Parent’s long-term senior unsecured non-credit-enhanced debt
rating as was most recently announced by S&P or Moody’s, as applicable.

“Ratings Level” has the meaning set forth in the definition of “Applicable
Percentage”.

“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.

“Refinanced Term Loan” has the meaning set forth in Section 9.1.

“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.

“Register” has the meaning set forth in Section 9.6(c).

“Regulation S-X” has the meaning set forth in Section 3.10(a).

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, managers, advisors,
representatives and controlling persons of such Person and of such Person’s
Affiliates.

26

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.

“Replacement Term Loan” has the meaning set forth in Section 9.1.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

“Required Financial Information” means, as to any fiscal quarter or fiscal year
of the Parent, the financial information required by subsections (a) through
(c) of Section 5.7 for such fiscal quarter or fiscal year, as applicable.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the outstanding Term Loans at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Term Loans
owing to such Defaulting Lender.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Chief Accounting Officer, or the Controller of the
Parent.

“Restricted Subsidiary” means any Subsidiary of the Parent other than any such
Subsidiary that is or shall become an Unrestricted Subsidiary as provided
herein.

“Rock-Tenn Converting” has the meaning set forth in the introductory paragraph
hereof.

“RockTenn” has the meaning set forth in the introductory paragraph hereof.

“RockTenn CP” has the meaning set forth in the introductory paragraph hereof.

“RockTenn Merger” means the merger of RockTenn and Rome Merger Sub, Inc., a
Georgia corporation, pursuant to the Combination Agreement, pursuant to which
RockTenn will be the surviving corporation.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.

“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

27

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Canadian government or (c) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by the Parent or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.

“Specified Transaction” has the meaning set forth in the definition of Pro Forma
Basis set forth in this Section 1.1.

“Standard Securitization Undertakings” means (i) any obligations and
undertakings of the Parent or any Restricted Subsidiary on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the United States, Canada, any province or territory of Canada or
other applicable jurisdiction and (ii) any obligations and undertakings of the
Parent or any Restricted Subsidiary not inconsistent with the treatment of the
transfer of Securitization Assets in a transaction as a legal “true sale” and
otherwise consistent with customary securitization undertakings in accordance
with the laws of the United States, Canada, any province or territory of Canada
or other applicable jurisdiction; provided that Standard Securitization
Undertakings shall not include any guaranty or other obligation of the Parent
and its Restricted Subsidiaries with respect to any Securitization Asset that is
not collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries.  Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of the Parent.

“Successor Borrower” has the meaning set forth in Section 6.4(b).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

28

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.

“Tax Exempt Certificate” has the meaning set forth in Section 2.21(d).

“Taxes” has the meaning set forth in Section 2.21(a).

“Term Loan Lenders” means, collectively, the Closing Date Term Loan Lenders and
the Incremental Term Loan Lenders.

“Term Loan Note” means a Closing Date Term Loan Note and/or an Incremental Term
Loan Note, as appropriate.

“Term Loans” means, collectively, Closing Date Term Loans and the Incremental
Term Loans, and “Term Loan” means any of such Term Loans.

“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by the Parent and its Restricted Subsidiaries from the sale or
transfer of Receivables or other Securitization Assets during the applicable
calendar month in which such sale or transfer took place under such Permitted
Securitization Transaction, and (c) to the extent not otherwise included, the
outstanding principal balance of Indebtedness under any Permitted Securitization
Transaction referenced in clause (b) of the definition thereof.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.

“Transactions” means, collectively, the Combination, the repayment and
refinancing of certain existing Indebtedness of RockTenn and MWV in connection
with the Combination, the initial borrowings under this Agreement and the
payment of fees, commissions and expenses in connection with each of the
foregoing.

“Type” means, as to any Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan, as the case may be.

“U.S. Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Joint Venture that is a Subsidiary and (iii) any Subsidiary which, at
the option of the Parent, is designated in writing by

29

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

the Parent to the Administrative Agent as being an Unrestricted Subsidiary;
provided that the Parent may designate any such Permitted Securitization
Subsidiary or Joint Venture as a Restricted Subsidiary in its discretion.  The
Parent may designate a Restricted Subsidiary as an Unrestricted Subsidiary at
any time so long as (A) no Default or Event of Default is in existence or would
be caused by such designation and (B) the Parent supplies to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating pro forma compliance with
the financial covenants in Section 6.1 after giving effect to such designation.

“Voting Participant” has the meaning set forth in Section 9.6(d).

“Voting Participant Notice” has the meaning set forth in Section 9.6(d).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“WestRock Converting” has the meaning set forth in the introductory paragraph
hereof.

“WestRock CP” has the meaning set forth in the introductory paragraph hereof.

“WestRock Virginia” has the meaning set forth in the introductory paragraph
hereof.

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Parent and
the Parent’s other Wholly-Owned Subsidiaries at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Computation of Time Periods..

All time references in this Credit Agreement and the other Credit Documents
shall be to New York, New York time unless otherwise indicated.  For purposes of
computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”

1.3Accounting Terms..

(i)Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Parent delivered to the Lenders; provided
that, if the Parent shall notify the Administrative Agent that it wishes to
amend any covenant in Section 6.1 or the definition of Leverage Ratio (or any
component thereof) to eliminate the effect of any change in GAAP on the
operation of such covenant or such ratio (or if the Administrative Agent
notifies the Parent

30

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

that the Required Lenders wish to amend Section 6.1 or the definition of
Leverage Ratio (or any component thereof) for such purpose), then the Parent’s
compliance with such covenant shall be determined on the basis of GAAP in effect
and as adopted by the Parent on March 31, 2015 (which, for the avoidance of
doubt, shall exclude any prospective changes to lease accounting under GAAP),
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Parent and the Required Lenders.

(ii)The Parent shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any Required Financial Information, (a) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (b) a reasonable estimate of the effect on the financial
statements on account of such changes in application (it being understood that
the requirement in this subsection (ii) shall be satisfied if the information
required by clauses (a) and (b) above are included the applicable Required
Financial Information.

(iii)Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.1 or in
determining the Leverage Ratio for any applicable period (including for purposes
of the definitions of “Applicable Percentage,” “Consolidated Interest Expense,”
“EBITDA,” “Pro Forma Basis” and “Total Funded Debt” set forth in Section 1.1),
if any Acquisition or disposition of Property, in each case involving
consideration in excess of $50,000,000, occurred during such period, such
calculations with respect to such period shall be made on a Pro Forma Basis.

(iv)Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that after the Credit Parties’ obligations with respect to
a series of debt securities are deemed to be no longer outstanding under an
indenture or other operative document governing such debt securities (including
due to having paid or irrevocably deposited funds sufficient to pay the entire
Indebtedness represented by such debt securities at a given date), (A) such debt
securities will thereafter be deemed to be no longer “outstanding” for purposes
of all calculations made under this Credit Agreement and (B) any interest
expense attributable to such debt securities will thereafter be deemed not to
constitute Interest Expense for purposes of all calculations made under this
Agreement.

1.4Terms Generally..

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise or except as expressly provided herein, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns,

31

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Article II

CREDIT FACILITY

2.1[Reserved]..

2.2[Reserved]..

2.3[Reserved]..

2.4Closing Date Term Loan..

(a)Closing Date Term Loan.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Closing
Date Term Loan Lender severally agrees to make available to the Borrowers on the
Closing Date such Closing Date Term Loan Lender’s Closing Date Term Loan
Commitment Percentage of a term loan in U.S. Dollars (the “Closing Date Term
Loan”) in the aggregate principal amount of SIX HUNDRED MILLION U.S. DOLLARS
($600,000,000) (the “Closing Date Term Loan Committed Amount”) for the purposes
hereinafter set forth.  The Closing Date Term Loan may consist of Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrowers may
request in their Notice of Borrowing.  Amounts repaid or prepaid on the Closing
Date Term Loan may not be reborrowed.

(b)Repayment of Closing Date Term Loan.  The principal amount of the Closing
Date Term Loan shall be repaid on the Maturity Date.

(c)Interest on the Closing Date Term Loan.  Subject to the provisions of
Sections 2.9 and 2.14, the Closing Date Term Loan shall bear interest as
follows:

(i)Base Rate Loans.  During such periods as the Closing Date Term Loan shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the sum of the Alternate Base Rate plus the Applicable
Percentage; and

(ii)LIBOR Rate Loans.  During such periods as the Closing Date Term Loan shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

Interest on the Closing Date Term Loan shall be payable in arrears on each
Interest Payment Date.

(d)Closing Date Term Loan Notes.  The Borrowers’ obligation to pay each Closing
Date Term Loan Lender’s Closing Date Term Loan shall be evidenced, upon such
Closing Date Term Loan Lender’s request, by a Closing Date Term Loan Note made
payable to such Lender in substantially the form of Exhibit E.

32

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

2.5[Reserved]..

2.6[Reserved]..

2.7[Reserved]..

2.8[Reserved]..

2.9Default Rate..

If any principal of or interest on any Loan or any fee or other amount payable
by any Credit Party hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, payable
on demand, at a per annum rate two percent (2%) greater than the interest rate
which would otherwise be applicable (or if no rate is applicable, whether in
respect of interest, fees or other amounts, then two percent (2%) greater than
the Alternate Base Rate plus the Applicable Percentage).

2.10Conversion Options..

(a)The Borrowers may elect from time to time to convert Base Rate Loans to LIBOR
Rate Loans and/or LIBOR Rate Loans to Base Rate Loans, by delivering a Notice of
Conversion/Extension to the Administrative Agent at least three (3) Business
Days’ prior to the proposed date of conversion.  If the date upon which a Base
Rate Loan is to be converted to a LIBOR Rate Loan or a LIBOR Rate Loans is to be
converted to a Base Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were a Base Rate Loan or LIBOR Rate Loan, as applicable.  All
or any part of outstanding Base Rate Loans and LIBOR Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan when any Default or Event of Default has occurred and is continuing except
with the consent of the Required Lenders, and (ii) partial conversions shall be
in a minimum aggregate principal amount of the Borrowing Minimum or a whole
multiple amount of the Borrowing Multiple in excess thereof.

(b)Any LIBOR Rate Loan may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, except with the consent of the Required Lenders, in which
case such LIBOR Rate Loan shall be automatically converted to a Base Rate Loan
at the end of the applicable Interest Period with respect thereto.  If the
Borrowers shall fail to give timely notice of an election to continue a LIBOR
Rate Loan, or the continuation of LIBOR Rate Loans is not permitted hereunder,
such LIBOR Rate Loans shall be automatically converted to a Base Rate Loan at
the end of the applicable Interest Period with respect thereto.

2.11Prepayments..

(a)Voluntary Prepayments.  Term Loans may be repaid in whole or in part without
premium or penalty; provided that (i) LIBOR Rate Loans may be repaid only upon
three (3) Business Days’ prior written notice to the Administrative Agent,
(ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 2.20 and (iii) partial repayments of Loans shall be
in minimum principal amount of the Borrowing Minimum, and in integral multiples
of the Borrowing Multiple in excess thereof.  To the extent that the Borrowers
elect to

33

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

prepay the Closing Date Term Loan or, if applicable, any Incremental Term Loans,
amounts prepaid under this Section 2.11(a) shall be applied to such Term Loans
(to the remaining principal installments thereof, if any, as directed by the
Borrowers) first ratably to any Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities.  All prepayments under this
Section 2.11(a) shall be subject to Section 2.20, but otherwise without premium
or penalty.  Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such loan not
been prepaid or, at the request of the Administrative Agent in the case of a
prepayment under this clause (a) or clause (b) below, interest on the principal
amount prepaid shall be payable on any date that a prepayment is made hereunder
through the date of prepayment.  Amounts prepaid on the Term Loans may not be
reborrowed.  Each notice delivered by the Borrowers pursuant to this
Section 2.11(a) shall be revocable by the Borrowers (by notice to the
Administrative Agent on or prior to the proposed prepayment date specified
therein).

(b)[Reserved].

(c)Discounted Prepayments.

(i)Notwithstanding anything to the contrary in Section 2.11(a) or 2.15 (which
provisions shall not be applicable to this Section 2.11(c)) or any other
provision of this Agreement, any Purchasing Borrower Party shall have the right
at any time and from time to time to prepay Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.11(c) (it being understood that such prepayment may be made with
either debt or cash); provided that (A) no Discounted Voluntary Prepayment shall
be made from the proceeds of any revolving credit loan or swingline loan under
the Pro Rata Credit Facilities, (B) any Discounted Voluntary Prepayment shall be
offered to all Lenders with Term Loans on a pro rata basis and (C) such
Purchasing Borrower Party shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment), (2) each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.11(c) has been
satisfied and (3) except as previously disclosed in writing to the
Administrative Agent and the Term Loan Lenders, such Purchasing Borrower Party
does not have, as of the date of each Discounted Prepayment Option Notice and
each Discounted Voluntary Prepayment Notice, any material non-public information
(“MNPI”) with respect to the Parent or any of its Subsidiaries that has not been
disclosed to the Lenders (other than Lenders that do not wish to receive MNPI
with respect to the Parent, any of its Subsidiaries or Affiliates) prior to such
time that could reasonably be expected to have a material effect upon, or
otherwise be material to, a Term Loan Lender’s decision to offer Term Loans to
the Purchasing Borrower Party to be repaid, except to the extent that such Term
Loan Lender has entered into a customary “big boy” letter with the Parent.

(ii)To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide a Discounted
Prepayment Option Notice that such Purchasing Borrower Party desires to prepay
Term Loans in an aggregate principal amount specified therein by the Purchasing
Borrower Party (each, a “Proposed Discounted Prepayment Amount”), in each case
at a discount to the par value of such Term Loans as specified below.  The
Proposed Discounted Prepayment Amount of Term Loans shall not be less than
$5,000,000.  The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment:  (A)

34

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

the Proposed Discounted Prepayment Amount of Term Loans, (B) a discount range
(which may be a single percentage) selected by the Purchasing Borrower Party
with respect to such proposed Discounted Voluntary Prepayment (representing the
percentage of par of the principal amount of Term Loans to be prepaid) (the
“Discount Range”), and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Discounted Voluntary Prepayment
which shall be at least five Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).

(iii)Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.11(c)(ii), the Administrative Agent shall promptly notify each Term
Loan Lender thereof.  On or prior to the Acceptance Date, each such Lender may
specify by Lender Participation Notice to the Administrative Agent (A) a minimum
price (the “Acceptable Price”) within the Discount Range (for example, 80% of
the par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Price (“Offered Loans”).  Based on the
Acceptable Prices and principal amounts of Term Loans specified by the Lenders
in the applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Purchasing Borrower Party, shall determine the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Purchasing Borrower Party if the
Purchasing Borrower Party has selected a single percentage pursuant to Section
2.11(c)(ii) for the Discounted Voluntary Prepayment or (B) otherwise, the lowest
Acceptable Price at which the Purchasing Borrower Party can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the lowest Acceptable
Price); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Price, the
Applicable Discount shall be the highest Acceptable Price specified by the
Lenders that is within the Discount Range.  The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans.  Any Lender with outstanding
Term Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.  For the avoidance
of doubt, any Term Loans redeemed by the Parent pursuant to a Discounted
Voluntary Prepayment shall immediately cease to be outstanding.

(iv)The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such

35

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

amounts in each case calculated by applying the Applicable Discount, the
Purchasing Borrower Party shall prepay all Qualifying Loans.

(v)Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.19), upon irrevocable notice in the form of a
Discounted Voluntary Prepayment Notice, delivered to the Administrative Agent no
later than 1:00 p.m. (New York City time), three Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Discounted
Voluntary Prepayment Notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.

(vi)To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.11(c)(iii) above) established by the Administrative Agent in
consultation with the Parent.

(vii)Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

(viii)The aggregate principal amount of the Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
Term Loans prepaid on the date of any such Discounted Voluntary Prepayment.

(ix)Each prepayment of the outstanding Term Loans pursuant to this Section
2.11(c) shall be applied at par to the remaining principal repayment
installments of the Term Loans, if any, pro rata among such installments for the
respective class.

(x)For the avoidance of doubt, it is within each Lender’s sole and absolute
discretion whether to accept a Discounted Voluntary Prepayment.

2.12[Reserved]..

2.13Fees..

(a)The Credit Parties agree to pay to the Administrative Agent, for the account
of each Lender having a Closing Date Term Loan Commitment on the Closing Date, a
ticking fee (collectively for all Lenders, the “Ticking Fee”) on the Closing
Date Term Loan Commitment of such Lender, accruing during the period from and
including the date that is 60 days following the date on which the allocation of
the Closing Date Term Loan Commitments is made to but excluding the Closing
Date, at a rate per annum equal to 0.15%.  The Ticking Fee will be computed on
the

36

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

basis of the actual number of days elapsed over a 360-day year and will be
payable in arrears on the Closing Date.

(b)The Credit Parties agree to pay to the Administrative Agent the annual
administrative agent fee as described in the Fee Letter.

2.14Computation of Interest and Fees..

(a)Interest on each Base Rate Loan shall be due and payable in arrears on each
Interest Payment Date applicable to such Loan; and interest on each LIBOR Rate
Loan shall be due and payable on each Interest Payment Date applicable to such
Loan.  Interest payable hereunder with respect to Base Rate Loans accruing
interest at the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrowers and the Lenders of the effective date and the amount of each such
change.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the computations used by the Administrative Agent in
determining any interest rate.

(c)It is the intent of the Administrative Agent, the Lenders and the Credit
Parties to conform to and contract in strict compliance with applicable usury
law from time to time in effect.  All agreements between or among the
Administrative Agent, the Lenders and the Credit Parties are hereby limited by
the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including prepayment or
acceleration of the maturity of any Credit Party Obligation), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under applicable law.  If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such interest shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document.  If the Administrative
Agent or Lender shall ever receive anything of value which is characterized as
interest on the Loans under applicable law and which would, apart from this
provision, be in excess of the maximum nonusurious amount, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loans and not to
the payment of interest, or refunded to the Borrowers or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans.  The right to demand payment of the Loans
or any other Indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Loans shall, to the extent permitted
by applicable law, be amortized, prorated, allocated, and

37

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

spread throughout the full stated term (including any renewal or extension) of
the Loans so that the amount of interest on account of such Indebtedness does
not exceed the maximum nonusurious amount permitted by applicable law.

2.15Pro Rata Treatment and Payments..

(a)Pro Rata Distribution of Payments.  Each payment on account of an amount due
from the Borrowers hereunder or under any other Credit Document shall be made by
the Borrowers to the Administrative Agent for the pro rata account of the
Lenders entitled to receive such payment as provided herein in the currency in
which such amount is denominated and in such funds as are customary at the place
and time of payment for the settlement of international payments in such
currency.  Upon request, the Administrative Agent will give the Borrowers a
statement showing the computation used in calculating such amount, which
statement shall be presumptively correct in the absence of manifest error.  The
obligation of the Borrowers to make each payment on account of such amount in
the currency in which such amount is denominated shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent such
tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder.

(b)Application of Payments Prior to Exercise of Remedies.  Unless otherwise
specified in this Credit Agreement, each payment under this Credit Agreement or
any Note shall be applied (i) first, to any fees then due and owing by the
Borrowers pursuant to Section 2.13, (ii) second, to interest then due and owing
hereunder and under the Notes of the Borrowers and (iii) third, to principal
then due and owing hereunder and under the Notes of the Borrowers.  Each payment
on account of any fees pursuant to Section 2.13 shall be made pro rata in
accordance with the respective amounts due and owing.  Each payment (other than
voluntary repayments) by the Borrowers on account of principal of and interest
on the Term Loans shall be made pro rata according to the respective amounts due
and owing hereunder.  Each voluntary repayment on account of principal of the
Loans shall be applied in accordance with Section 2.11(a).  All payments
(including prepayments) to be made by the Credit Parties on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders (except as provided in Section 2.25(b)) at the Administrative
Agent’s office specified in Section 9.2 and shall be made in U.S. Dollars not
later than 12:00 p.m. on the date when due.  The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

(c)Allocation of Payments After Exercise of Remedies.  Notwithstanding any other
provision of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.9)
by any of the Administrative Agent pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the

38

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender on account of the Credit Party Obligations or
any other amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Guaranteed Hedging
Agreement and/or any Guaranteed Cash Management Agreement, any fees, premiums
and scheduled periodic payments due under such Guaranteed Hedging Agreement
and/or Guaranteed Cash Management Agreement and any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, and including with respect to any Guaranteed Hedging Agreement
and/or any Guaranteed Cash Management Agreement, any breakage, termination or
other payments due under such Guaranteed Hedging Agreement and any interest
accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans held by such Lender or
the outstanding obligations payable to such Hedging Agreement Provider and/or
Cash Management Bank bears to the aggregate then outstanding Loans and
obligations payable under all Hedging Agreements with a Hedging Agreement
Provider and/or Cash Management Agreements with a Cash Management Bank) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.

No Agent shall be deemed to have notice of the existence of, notice of any
Credit Party Obligations owed to, or be responsible for any distribution to, any
Hedging Agreement Provider and/or Cash Management Bank for any purposes of this
Agreement unless such amounts have been notified in writing to all
Administrative Agent by the Parent and, as applicable, such Hedging Agreement
Provider or Cash Management Bank.

(d)Defaulting Lenders.  Notwithstanding the foregoing clauses (a), (b) and (c),
if there exists a Defaulting Lender, each payment by the Credit Parties to such
Defaulting Lender hereunder shall be applied in accordance with Section 2.25(b).

2.16Non-Receipt of Funds by the Administrative Agent..

39

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(a)Funding by Lenders; Presumption by Agent.  Unless the Administrative Agent
shall have been notified in writing by a Lender prior to the date a Loan is to
be made by such Lender (which notice shall be effective upon receipt) that such
Lender does not intend to make the proceeds of such Loan available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrowers a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrowers, and the Borrowers shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Lender or the Borrowers, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrowers to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrowers at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Rate.

(b)Payments by Borrower; Presumptions by Agent.  Unless the Administrative Agent
shall have been notified in writing by the Borrowers, prior to the date on which
any payment is due from it hereunder (which notice shall be effective upon
receipt) that the Borrowers do not intend to make such payment, the
Administrative Agent may assume that the Borrowers have made such payment when
due, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to each Lender on such payment date an
amount equal to the portion of such assumed payment to which such Lender is
entitled hereunder, and if the Borrowers have not in fact made such payment to
the Administrative Agent, such Lender shall, on demand, repay to the
Administrative Agent the amount made available to such Lender.  If such amount
is repaid to the Administrative Agent on a date after the date such amount was
made available to such Lender, such Lender shall pay to the Administrative Agent
on demand interest on such amount in respect of each day from the date such
amount was made available by the Administrative Agent at a per annum rate equal
to, if repaid to the Administrative Agent within two (2) days from the date such
amount was made available by the Administrative Agent, the Federal Funds Rate,
and thereafter at a rate equal to the Alternate Base Rate.

(c)Evidence of Amounts Owed.  A certificate of the Administrative Agent
submitted to the Borrowers or any Lender with respect to any amount owing under
this Section 2.16 shall be conclusive in the absence of manifest error.

(d)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall forthwith return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(e)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 9.5(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under

40

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Section 9.5(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).

(f)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.17Inability to Determine Interest Rate..

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or (b) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans that the
Borrowers have requested be outstanding as a LIBOR tranche during such Interest
Period, then the Administrative Agent shall forthwith give telephone notice of
such determination, confirmed in writing, to the Borrowers and the Lenders at
least two (2) Business Days prior to the first day of such Interest Period.  If
such notice is given, (a) any affected LIBOR Rate Loans requested to be made by
the Borrowers on the first day of such Interest Period shall be made, at the
sole option of the Borrowers, as Base Rate Loans or such request shall be
cancelled and (b) any affected Loans that were to have been converted at the
request of the Borrowers on the first day of such Interest Period to or
continued as LIBOR Rate Loans shall be converted to or continued as Base Rate
Loans.  Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

2.18Illegality..

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its Lending Office to make or maintain LIBOR Rate
Loans, as contemplated by this Credit Agreement or to obtain in the applicable
interbank market through its Lending Office the funds with which to make such
Loans, (a) such Lender shall promptly notify the Administrative Agent and the
Borrowers thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist and (c) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be converted to Base
Rate Loans on the last day of the Interest Period for such Loans or within such
earlier period as required by law.  The Borrowers hereby agree promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender including any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent to the Borrowers shall be conclusive in the absence of manifest
error.  Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Lending Office) to avoid or to minimize any amounts which
may otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

41

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

2.19Requirements of Law..

(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:

(i)shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for any
Indemnified Taxes indemnifiable under Section 2.21 or any Excluded Taxes);

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of any Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii)shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrowers shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which such Lender reasonably deems to be material as determined by such
Lender.  A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent to the
Borrowers shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Lending Office) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this subsection (a); provided, however, that such efforts
shall not cause the imposition on such Lender of any additional costs or legal
or regulatory burdens deemed by such Lender in its sole discretion to be
material.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and all requests, rules,
guidelines or directives thereunder or issued in connection therewith as well as
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in “Requirement of Law,” regardless of the date enacted, adopted or issued.

(b)If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
central bank or Governmental Authority made subsequent to the Closing Date does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity) by an
amount reasonably deemed by such Lender in its sole discretion to be material,
then from time to time, within fifteen (15) days after demand by such Lender,
the Borrowers shall pay to such Lender such additional amount as shall be
certified by such Lender as being required to compensate it for such reduction
(but, in the case of outstanding Base Rate Loans, without duplication of any

42

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

amounts already recovered by a Lender by reason of an adjustment in the
Alternate Base Rate).  Such a certificate as to any additional amounts payable
under this Section submitted by a Lender (which certificate shall include a
description of the basis for the computation), through the Administrative Agent
to the Borrowers shall be conclusive absent manifest error.

(c)Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 2.19 shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.19 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender, as the
case may be, notifies the Borrowers of the Requirement of Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Requirement of Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d)The agreements in this Section 2.19 shall survive the termination of this
Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

2.20Indemnity..

The Borrowers hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrowers in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrowers in accepting a borrowing after the
Borrowers have given a notice in accordance with the terms hereof, (c) default
by the Borrowers in making any repayment after the Borrowers have given a notice
in accordance with the terms hereof, and/or (d) the making by the Borrowers of a
repayment or prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder to the extent not received by such Lender in connection with the
re-employment of such funds (but excluding loss of anticipated profits).  A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent to the Borrowers
(which certificate must be delivered to the Administrative Agent within thirty
(30) days following such default, repayment, prepayment or conversion and shall
set forth the basis for requesting such amounts in reasonable detail) shall be
conclusive in the absence of manifest error.  The agreements in this
Section 2.20 shall survive termination of this Credit Agreement and payment of
the Notes and all other amounts payable hereunder.

2.21Taxes..

(a)All payments made by any Credit Party hereunder or under any Credit Document
will be, except as required by applicable law, made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein, including all interest, penalties and
additions to tax with respect thereto (“Taxes”).  If any Credit Party, the
Administrative Agent or any other applicable withholding agent is required by
law to make any deduction or withholding on account of any Taxes from or in
respect of any sum paid or payable by any Credit Party to any Lender or the
Administrative Agent under any of the Credit Documents, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, the sum
payable by the applicable Credit Party to such Lender

43

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

or the Administrative Agent shall be increased by such Credit Party to the
extent necessary to ensure that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.21) each Lender (or, in the case of a payment made
to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.21, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(b)In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)The Credit Parties shall, jointly and severally, indemnify and hold harmless
each Lender and the Administrative Agent, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 2.21) paid or payable by such Lender or the Administrative Agent,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of another Lender, shall be conclusive absent manifest
error.

(d)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to any payments made under any Credit Document shall deliver to
the Parent and the Administrative Agent, at the time or times reasonably
requested by the Parent or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Parent or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Parent or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Parent
or the Administrative Agent as will enable the Parent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than any documentation relating to U.S. federal withholding
Taxes) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Each Lender hereby authorizes the
Administrative Agent to deliver to the Parent and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.21(d).

Without limiting the generality of the foregoing,

(1)Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding.

44

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(2)Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), whichever of the
following is applicable:

(i)two executed originals of IRS Form W-8BEN or W-8BEN-E (or successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party,

(ii)two executed originals of IRS Form W-8ECI (or successor forms),

(iii)in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
executed originals of a certificate substantially in the form of Exhibit F (any
such certificate, a “Tax Exempt Certificate”) and (y) two executed originals of 
IRS Form W-8BEN or W-8BEN-E (or successor forms),

(iv)to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, Tax Exempt Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.21(d) if such beneficial owner were a Lender, as
applicable (provided that if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect
partners(s)), or

(v)two executed originals of any other form prescribed by applicable U.S.
federal income Tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding Tax on any payments to such Lender under the Credit Documents.

(3)If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

In addition, each Lender agrees that, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required in this Section 2.21(d)) obsolete, expired or inaccurate
in any respect, it shall deliver promptly to the Parent and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by

45

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

the Parent or the Administrative Agent) or promptly notify the Parent and the
Administrative Agent in writing of its legal ineligibility to do so.

Notwithstanding anything to the contrary in this Section 2.21(d), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

(e)Each Lender that requests reimbursement for amounts owing pursuant to this
Section 2.21 agrees to use reasonable efforts (including reasonable efforts to
change its lending office) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this Section 2.21; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

(f)If the Administrative Agent or any Lender determines, in its good faith
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by a Credit Party or with respect to which a Credit
Party has paid additional amounts pursuant to this Section 2.21, it shall
promptly pay to the relevant Credit Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Credit Party under this Section 2.21 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes imposed with respect to such refund) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Credit Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to interfere
with the right of a Lender or the Administrative Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in respect thereof or require any Lender or the Administrative
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be
entitled.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to a Credit Party the payment of which would place
such Lender in a less favorable net after-tax position than it would have been
in if the additional amounts or indemnification payments giving rise to such
refund of any Indemnified Taxes had never been paid.

(g)The agreements in this Section 2.21 shall survive the termination of this
Credit Agreement, the payment of the Notes and all other amounts payable
hereunder, the resignation of the Administrative Agent and any assignment of
rights by, or replacement of, any Lender.

2.22[Reserved]..

2.23Replacement of Lenders..

The Borrowers shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18, Section 2.19 or
Section 2.21 or (b) is a Defaulting Lender hereunder; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.18, Section 2.19(a) or Section 2.21(e), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18, Section 2.19 or Section 2.21, (iv) the replacement financial
institution shall purchase, at par, all Loans and

46

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrowers shall be liable to such replaced Lender under
Section 2.20 if any LIBOR Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement shall be a financial institution that, if not already a
Lender, shall be reasonably acceptable to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 9.6 (provided that the Borrowers shall be obligated to
pay the registration and processing fee referred to therein), (viii) with
respect to payments due through such time as such replacement shall be
consummated, the Borrowers shall pay all additional amounts (if any) required
pursuant to Section 2.18, 2.19 or 2.21, as the case may be and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  In the event any replaced Lender fails to execute the agreements
required under Section 9.6 in connection with an assignment pursuant to this
Section 2.23, the Borrowers may, upon two (2) Business Days’ prior notice to
such replaced Lender, execute such agreements on behalf of such replaced
Lender.  A Lender shall not be required to be replaced if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such replacement cease to apply.

2.24[Reserved]..

2.25Defaulting Lenders..

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.

(b)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Administrative Agent or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Administrative Agent or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or

47

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.25(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(c)Defaulting Lender Cure.  If the Borrowers and the Administrative Agent agree
in writing in their good faith judgment that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

2.26Incremental Term Loans..

(a)At any time, the Borrowers may by written notice to the Administrative Agent
elect to request the establishment of one or more incremental term loan
commitments (any such incremental term loan commitment, which may be part of an
existing tranche, an “Incremental Term Loan Commitment”) to make an incremental
term loan (any such incremental term loan, an “Incremental Term Loan”); provided
that the total aggregate amount for all such Incremental Term Loan Commitments
shall not exceed $350,000,000.  Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the Borrowers propose that any Incremental
Term Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent.  The Borrowers may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Term Loan Commitment (any
such Person, an “Incremental Term Loan Lender”).  Any Lender or any Incremental
Term Loan Lender offered or approached to provide all or a portion of any
Incremental Term Loan Commitment may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitment.  Any Incremental Term Loan
Commitment shall become effective as of such Increased Amount Date; provided
that:

(A)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Term Loan Commitment and
(2) the making of any Incremental Term Loans pursuant thereto (except in
connection with any Consolidated Company Investment; provided that in such case,
no Event of Default under Sections 7.1(a) or (g) shall exist after giving effect
thereto);

(B)the representations and warranties made by the Credit Parties herein or in
any other Credit Document or which are contained in any certificate furnished at
any time under or in connection herewith or therewith shall be true and correct
in all material respects (except to the extent that any such representation or
warranty is qualified by materiality, in which case such representation and
warranty shall be true and correct) on and as of the date of such Increased
Amount Date as if made on and as of such date (except for those which expressly
relate to an earlier date) (except in connection with any Acquisition not
prohibited hereunder; provided that in such case, the representations and
warranties set forth in Sections 3.1(i), 3.2, 3.3, 3.4, 3.6, 3.7 and 3.13 with
respect to the Parent and its Subsidiaries (on a pro forma basis giving effect
to such Acquisition), and customary specified acquisition agreement
representations and warranties with respect to the entity and/or

48

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

assets to be acquired, shall be true and correct in all material respects on and
as of such Increased Amount Date);

(C)the Administrative Agent and the Lenders shall have received from the
Borrowers a Pro Forma Compliance Certificate demonstrating that the Credit
Parties will be in compliance on a pro forma basis with the financial covenants
set forth in Section 6.1 after giving effect to (1) any Incremental Term Loan
Commitment, (2) the making of any Incremental Term Loans pursuant thereto and
(3) any Consolidated Company Investment consummated in connection therewith;
provided that if such Incremental Term Loans are incurred in connection with a
Consolidated Company Investment or an irrevocable redemption or repayment of
Indebtedness, compliance with the financial covenants set forth in Section 6.1
may be determined, at the option of the Parent, at the time of signing the
applicable acquisition agreement or the date of irrevocable notice of redemption
or repayment, as applicable (in which case, such Incremental Term Loans will be
deemed outstanding for purposes of calculating the maximum amount of
Indebtedness that can be incurred under any leverage-based test hereunder);
provided further, that if the Parent has made such election, in connection with
the calculation of any financial ratio (other than the financial covenants set
forth in Section 6.1) on or following such date and prior to the earlier of the
date on which such Consolidated Company Investment is consummated or the
definitive agreement for such Consolidated Company Investment is terminated or
such redemption or repayment is made, as applicable, any such ratio shall be
calculated on a Pro Forma Basis assuming such Consolidated Company Investment,
redemption or repayment and other pro forma events in connection therewith
(including any incurrence of Indebtedness) have been consummated, except to the
extent such calculation would result in a lower leverage ratio than would apply
if such calculation was made without giving pro forma effect to such
Consolidated Company Investment, redemption, repayment, other pro forma events
and Indebtedness;

(D)the proceeds of any Incremental Term Loans shall be used solely for the
Investment Purpose;

(E)each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall constitute obligations of the Borrowers and shall be
guaranteed with the other Extensions of Credit on a pari passu basis;

(F)in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Lender Joinder Agreement):

(w)such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Term Loan Lenders making
such Incremental Term Loan and the Borrowers, but will not in any event have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of the Latest Maturing Loan or a maturity date earlier than the
Latest Maturity Date;

(x)the Applicable Percentage and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Term Loan Lenders and the Borrowers on the applicable
Increased Amount Date;

49

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(y)all other terms and conditions applicable to any Incremental Term Loan, to
the extent not consistent with the terms and conditions applicable to the
existing Term Loan, shall be reasonably satisfactory to the Administrative
Agent; and

(z)such Incremental Term Loans shall be made available only to the Borrowers and
only in U.S. Dollars;

it being understood that, to the extent any financial maintenance covenant is
added for the benefit of any Incremental Term Loan Commitment or any Incremental
Term Loans, no consent with respect to such financial maintenance covenant shall
be required from the Administrative Agent or any existing Lender so long as such
financial maintenance covenant is added to this Agreement for the benefit of the
existing Commitments and Loans;

(G)any Incremental Term Loan Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Term Loan Lenders under the
Term Loans and each Incremental Term Loan shall receive proceeds of prepayments
on the same basis as the existing Term Loans (such prepayments to be shared pro
rata on the basis of the original aggregate funded amount thereof among the
existing Term Loans and the Incremental Term Loans);

(H)such Incremental Term Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Term Loan Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders or Credit
Parties, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section 2.26); and

(I)the Credit Parties shall deliver or cause to be delivered any customary legal
opinions or other customary closing documents (including a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Term Loan) reasonably requested by
Administrative Agent in connection with any such transaction.

(b)(i)The Incremental Term Loans shall be deemed to be Term Loans; provided that
such Incremental Term Loan may be designated as a separate tranche of Term Loans
for all purposes of this Credit Agreement.

(ii)The Incremental Term Loan Lenders shall be included in any determination of
the Required Lenders, and the Incremental Term Loan Lenders will not constitute
a separate voting class for any purposes under this Credit Agreement.

(c)On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Term Loan Lender with an Incremental Term Loan Commitment shall make
an Incremental Term Loan to the Borrowers in an amount equal to its Incremental
Term Loan Commitment and shall become a Term Loan Lender hereunder with respect
to such Incremental Term Loan Commitment and the Incremental Term Loan made
pursuant thereto.

50

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(d)Notwithstanding any provision to the contrary contained herein, if a
Subsidiary of the Parent (other than any existing Borrower) shall, at the time
of any proposed Incremental Term Loan, own assets consistent with those set
forth in the Investment Purpose, and which the Administrative Agent deems
eligible assets for purposes of this Agreement, then, at the Parent’s sole
election, such Subsidiary may be joined as an additional Borrower under this
Agreement, subject to joinder documentation and related terms and conditions to
be agreed upon by the Administrative Agent and the Credit Parties; provided
that, it is understood and agreed that such joinder may be a condition precedent
to the closing and funding of the proposed Incremental Term Loan if so requested
by the financial institutions providing the proposed Incremental Term Loans.

 

2.27Joint and Several Liability of Borrowers..

(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Credit Party Obligations arising under this Agreement
and the other Credit Documents, it being the intention of the parties hereto
that all the Credit Party Obligations shall be the joint and several obligations
of each of the Borrowers without preferences or distinction among them.

(c)If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the Credit Party Obligations as and when due or to
perform any of the Credit Party Obligations in accordance with the terms
thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Credit Party Obligation.

(d)The obligations of each Borrower under the provisions of this Section 2.27
constitute full recourse Credit Party Obligations of such Borrower, enforceable
against it to the full extent of its properties and assets.

(e)Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower (in its capacity as a joint and several obligor in respect of
the Credit Party Obligations of the other Borrowers) hereby waives notice of
acceptance of its joint and several liability, notice of occurrence of any
Default or Event of Default (except to the extent notice is expressly required
to be given pursuant to the terms of this Agreement), or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Administrative Agent or the Lenders under or in respect of any of the
Credit Party Obligations, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement.  Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Credit Party
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent or the Lenders at
any time or times in respect of any default by the other Borrowers in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or the Lenders in respect of any of the Credit Party Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Credit Party
Obligations or the addition, substitution or release, in whole or in part, of
the other Borrowers.  Without limiting the generality

51

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

of the foregoing, each Borrower (in its capacity as a joint and several obligor
in respect of the Credit Party Obligations of the other Borrowers) assents to
any other action or delay in acting or any failure to act on the part of the
Administrative Agent or the Lenders, including any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder which might, but for the provisions of
this Section 2.27, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its Credit Party Obligations under
this Section 2.27, it being the intention of each Borrower that, so long as any
of the Credit Party Obligations hereunder remain unsatisfied, the Credit Party
Obligations of such Borrower under this Section 2.27 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.27 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or a Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any of the Lenders.

(f)The provisions of this Section 2.27 are made for the benefit of the Lenders
and their successors and assigns, and may be enforced by them from time to time
against any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of the Lenders first to marshal any of its claims or to
exercise any of its rights against the other Borrowers or to exhaust any
remedies available to it against the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Credit Party Obligations
hereunder or to elect any other remedy.  The provisions of this Section 2.27
shall remain in effect until the Commitments have been terminated, no Loans
remain outstanding and all amounts owing hereunder or under any other Credit
Document or in connection herewith or therewith (other than contingent indemnity
obligations) have been paid in full.  If at any time, any payment, or any part
thereof, made in respect of any of the Credit Party Obligations is rescinded or
must otherwise be restored or returned by the Lenders upon the insolvency,
bankruptcy or reorganization of any of the Borrowers, or otherwise, the
provisions of this Section 2.27 will forthwith be reinstated and in effect as
though such payment had not been made.

(g)Notwithstanding any provision to the contrary contained herein or in any of
the other Credit Documents, to the extent the Credit Party Obligations of any
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including because of any applicable state or federal Law relating to fraudulent
conveyances or transfers) then the Credit Party Obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable Law (whether federal or state and including the Bankruptcy Code).

2.28Administrative Borrower..

The Borrowers hereby appoint the RockTennWestRock CP to act as their agent and
as the administrative borrower (in such capacity, the “Administrative Borrower”)
for all purposes under this Agreement and the other Credit Documents (including,
without limitation, with respect to all matters related to the borrowing and
repayment of Loans) and agree that (a) the Administrative Borrower may execute
such documents on behalf of the Borrowers as the Administrative Borrower deems
appropriate in its sole discretion and the Borrowers shall be obligated by all
of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or any Lender to the
Administrative Borrower shall be deemed delivered to all of the Borrowers and
(c) the Administrative Agent or the Lenders may accept, and be permitted to rely
on, any document, instrument or agreement executed by the Administrative
Borrower on behalf of the Borrowers.

52

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Article III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

3.1Corporate Existence; Compliance with Law..

The Parent and each of its Subsidiaries is a corporation or other legal entity
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of its jurisdiction of
organization, except where the failure to be in good standing would not
reasonably be likely to have a Material Adverse Effect.  The Parent and each of
its Subsidiaries (i) has the corporate power and authority and the legal right
to own and operate its property and to conduct its business, (ii) is duly
qualified as a foreign corporation or other legal entity and in good standing
under the laws of each jurisdiction where its ownership of property or the
conduct of its business requires such qualification, and (iii) is in compliance
with all Requirements of Law, except where (a) the failure to have such power,
authority and legal right as set forth in clause (i) hereof, (b) the failure to
be so qualified or in good standing as set forth in clause (ii) hereof, or
(c) the failure to comply with Requirements of Law as set forth in clause
(iii) hereof, is not reasonably likely, in the aggregate, to have a Material
Adverse Effect.  No Credit Party is an EEA Financial Institution.

3.2Corporate Power; Authorization..

Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents.  No consent or authorization of, or filing
with, any Person (including any Governmental Authority), is required in
connection with the execution, delivery or performance by a Credit Party, or the
validity or enforceability against a Credit Party, of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained and those consents, authorizations and filings the failure of which to
make or obtain would not reasonably be likely to have a Material Adverse Effect.

3.3Enforceable Obligations..

This Agreement has been duly executed and delivered by the Parent and the
Borrowers and, upon delivery of a counterpart signature page hereto by each of
RockTenn and MWV, will be duly executed and delivered by each of RockTenn and
MWV, and each other Credit Document will be duly executed and delivered, by each
Credit Party party thereto, as applicable, and this Credit Agreement constitutes
(or, in the case of each of RockTenn and MWV, will constitute upon the delivery
of a counterpart signature page hereto), and each other Credit Document when
executed and delivered will constitute, legal, valid and binding obligations of
each Credit Party executing the same, enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

3.4No Legal Bar..

The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party will not (a) violate (i) such Person’s articles
or certificate of incorporation (or equivalent formation document), bylaws or
other organizational or governing documents or (ii) any Requirement of Law or

53

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(b) cause a breach or default under any of their respective Material Contracts,
except, with respect to any violation, breach or default referred to in clause
(a)(ii) or (b), to the extent that such violation, breach or default would not
reasonably be likely to have a Material Adverse Effect.

3.5No Material Litigation..

No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer of the Parent, threatened in writing by or against any
Credit Party or any of the Restricted Subsidiaries, or against any of their
respective properties or revenues, existing or future (a) that is adverse in any
material respect to the interests of the Lenders with respect to any Credit
Document or any of the transactions contemplated hereby or thereby, or (b) that
is reasonably likely to have a Material Adverse Effect.

3.6Investment Company Act..

None of the Credit Parties nor any Restricted Subsidiary is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company.

3.7Margin Regulations..

No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U.  Neither the execution and delivery hereof by the
Credit Parties, nor the performance by them of any of the transactions
contemplated by this Credit Agreement (including the direct or indirect use of
the proceeds of the Loans) will violate or result in a violation of Regulation
T, U or X.

3.8Compliance with Environmental Laws.  .  Except for any matters that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect:

(a)None of the Credit Parties nor any of the Restricted Subsidiaries has
received from any third party any notices of claims or potential liability
under, or notices of failure to comply with, any Environmental Laws.

(b)None of the Credit Parties nor any of the Restricted Subsidiaries has
received any notice of violation, or notice of any action, either judicial or
administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by a Credit Party or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which a Credit Party or any Restricted
Subsidiary is or is alleged to be responsible.

(c)None of the Credit Parties nor any of the Restricted Subsidiaries, nor, to
the knowledge of any Credit Party, any other Person, has caused any Release or
threat of Release of any Hazardous Substance, with respect to any real property
currently or formerly owned, leased or operated by a Credit Party or any
Restricted Subsidiary or has violated any Environmental Law, that is reasonably
likely to result in penalties, fines, claims or other liabilities to a Credit
Party or any Restricted Subsidiary pursuant to any Environmental Law.

54

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(d)The Credit Parties and the Restricted Subsidiaries and their respective
operations are in compliance with all Environmental Laws, and have obtained,
maintained and are in compliance with all necessary governmental permits,
licenses and approvals required under Environmental Law for the operations
conducted on their respective properties.

3.9Subsidiaries..

Schedule 3.9 is a complete and correct list of the Parent’s Subsidiaries and the
Joint Ventures of the Parent and its Subsidiaries, in each case, as of the
Closing Date after giving effect to the Combination, showing, as to each
Subsidiary and Joint Venture, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its Capital Stock or
similar equity interests outstanding owned by the Parent and each other
Subsidiary.

3.10Financial Statements, Fiscal Year and Fiscal Quarters..

(a)The Parent has furnished to the Administrative Agent and the Lenders
(i) copies of audited consolidated financial statements of RockTenn and its
Subsidiaries (prior to giving effect to the Combination) and of MWV and its
Subsidiaries for the three (3) fiscal years most recently ended prior to the
Closing Date for which audited financial statements are available (it being
understood that the Administrative Agent and the Lenders have received audited
consolidated financial statements of RockTenn, MWV and their respective
Subsidiaries for fiscal years 2012, 2013 and 2014), in each case audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, (ii) copies of interim unaudited condensed consolidated
balance sheets, statements of operations and statements of cash flows of
RockTenn and its Subsidiaries (prior to giving effect to the Combination) as of
and for December 31, 2014 and March 31, 2015 and of MWV and its Subsidiaries as
of and for March 31, 2015, (iii) copies of pro forma condensed consolidated
balance sheet and statement of income for the Parent and its Subsidiaries for
the periods for which such pro forma financial statements would be required
pursuant to Regulation S-X under the Securities Act applicable to a registration
statement under the Securities Act on Form S-1 (“Regulation S-X”), in each case
giving pro forma effect to the Transactions (prepared in accordance with
Regulation S-X, and all other rules and regulations of the SEC under the
Securities Act), and including such other adjustments as are reasonably
acceptable to the Lead Arrangers, (iv) quarterly projections prepared by
management of balance sheets, income statements and cash flow statements of the
Parent and its Subsidiaries for the fiscal years ending September 30, 2015 and
2016 and (v) annual projections prepared by management of balance sheets, income
statements and cash flow statements of the Parent and its Subsidiaries for the
fiscal years ending September 30, 2017, 2018 and 2019.

(b)The financial statements referenced in subsection (a) (other than the
financial statements referenced in clause (iii) and the projections referenced
in clause (iv) of subsection (a)) fairly present in all material respects the
consolidated financial condition of RockTenn and its Subsidiaries or MWV and its
Subsidiaries, as applicable, as at the dates thereof and the results of
operations for such periods in conformity with GAAP consistently applied
(subject, in the case of the quarterly financial statements, to normal year-end
audit adjustments and the absence of certain notes).  The Credit Parties and the
Restricted Subsidiaries taken as a whole did not have any material contingent
obligations, contingent liabilities, or material liabilities for known taxes,
long-term leases or unusual forward or long-term commitments required to be
reflected in the foregoing financial statements or the notes thereto that are
not so reflected.

55

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(c)The pro forma condensed consolidated balance sheet and statement of income
referenced in clause (iii) of subsection (a) are based upon reasonable
assumptions made known to the Lenders and upon information not known to be
incorrect or misleading in any material respect.

(d)The projections referenced in clause (iv) of subsection (a) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of then existing conditions (it being understood that projections
may vary from actual results and that such variances may be material).

(e)Since September 30, 2014, there has been no change with respect to the
Consolidated Companies taken as a whole which has had or is reasonably likely to
have a Material Adverse Effect.

3.11ERISA..

(a)Compliance.  Each Plan maintained by the Credit Parties and the Restricted
Subsidiaries has at all times been maintained, by its terms and in operation, in
compliance with all applicable laws, except for such instances of non-compliance
that, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect.

(b)Liabilities.  None of the Credit Parties nor the Restricted Subsidiaries is
subject to any liabilities (including withdrawal liabilities) with respect to
any Plans of the Credit Parties, the Restricted Subsidiaries and their ERISA
Affiliates arising from Titles I or IV of ERISA, other than obligations to fund
benefits under an ongoing Plan and to pay current contributions, expenses and
premiums with respect to such Plans, except for such liabilities that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.

(c)Funding.  Each Credit Party and each Restricted Subsidiary and, with respect
to any Plan which is subject to Title IV of ERISA, each of their respective
ERISA Affiliates, have made full and timely payment of all amounts (A) required
to be contributed under the terms of each Plan and applicable law, and
(B) required to be paid as expenses (including PBGC or other premiums) of each
Plan, except for failures to pay such amounts (including any penalties
attributable to such amounts) that, individually or in the aggregate are not
reasonably likely to have a Material Adverse Effect.

(d)ERISA Event or Foreign Plan Event.  No ERISA Event or Foreign Plan Event has
occurred or is reasonably expected to occur, except for such ERISA Events and
Foreign Plan Events that, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect.

3.12Accuracy and Completeness of Information..

None of the written reports, financial statements, certificates, or final
schedules to this Agreement or any other Credit Document heretofore,
contemporaneously or hereafter furnished by or on behalf of any Credit Party or
any of its Subsidiaries to the Administrative Agent, the Lead Arrangers or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document, or any transaction contemplated hereby or thereby, when taken
as a whole, contains as of the date of such report, financial statement,
certificate or schedule or, with respect to any such items so furnished on or
prior to the Closing Date, as of the Closing Date any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to forecasts or projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be

56

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

reasonable at the time made, at the time so furnished and, with respect to any
such items so furnished on or prior to the Closing Date, as of the Closing Date
(it being understood that such forecasts and projections may vary from actual
results and that such variances may be material).

3.13Compliance with Trading with the Enemy Act, OFAC Rules and Regulations,
Patriot Act and FCPA..

(a)Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.  Neither any Credit Party nor any or its Subsidiaries is in violation
of (i) the Trading with the Enemy Act, as amended, (ii) any of the foreign
assets control regulations of the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) (31 CFR, Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto, (iii) the
Patriot Act or (iv) the Canadian AML Acts.  None of the Credit Parties (A) is
subject to sanctions administered by OFAC or the U.S. Department of State or
(B) to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any person subject to such sanctions.

(b)None of the Credit Parties or their Subsidiaries or, to the knowledge of the
Credit Parties, their respective Affiliates, directors, officers, employees or
agents is in violation of any Sanctions.

(c)None of the Credit Parties or their Subsidiaries or their respective
Affiliates, directors, officers, employees or agents (i) is a Sanctioned Person
or a Sanctioned Entity, (ii) has more than 15% of its assets located in
Sanctioned Entities, or (iii) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Entities.  The proceeds of any Loan will not be used and have not been used, in
each case directly by any Credit Party or any of its Subsidiaries or, to the
knowledge of the Credit Parties, indirectly by any other Person, to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity.

(d)Each of the Credit Parties and their Subsidiaries and, to the knowledge of
the Credit Parties, their respective directors, officers, employees or agents is
in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq. and any applicable foreign counterpart thereto.  None of the Credit Parties
or their Subsidiaries or, to the knowledge of the Credit Parties, their
respective directors, officers, employees or agents has made and no proceeds of
any Loan will be used, in each case directly by any Credit Party or any of its
Subsidiaries or, to the knowledge of the Credit Parties, indirectly by any other
Person, to make a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or its Subsidiary or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. or
any applicable foreign counterpart thereto.

3.14Use of Proceeds..

The Extensions of Credit will be used solely for the Investment Purpose.

57

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Article IV

CONDITIONS PRECEDENT

4.1Conditions to Closing Date and Initial Term Loans..

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loans on the Closing
Date is subject to, the satisfaction of the following conditions precedent:

(a)Execution of Credit Agreement and Credit Documents.  Receipt by the
Administrative Agent of (i) for the account of each Closing Date Term Loan
Lender that makes a request therefor, a Closing Date Term Loan Note and (ii) a
fully-executed counterpart of this Credit Agreement; in each case executed by a
duly authorized officer of each party thereto and in each case conforming to the
requirements of this Credit Agreement; provided that if either RockTenn or MWV
is not authorized to deliver a counterpart to this Credit Agreement until after
the consummation of the Combination, the delivery of a fully-executed
counterpart to this Credit Agreement by such Initial Guarantor (and the delivery
of the documentation required by Section 4.1(b) and Section 4.1(c) with respect
to such Initial Guarantor) shall not be a condition precedent to the
effectiveness of this Credit Agreement and of the obligation of each Lender to
fund its portion of the Term Loan on the Closing Date; provided, however, that
each such Initial Guarantor shall deliver a counterpart to this Credit Agreement
(and the documentation required by Section 4.1(b) and Section 4.1(c) with
respect to such Initial Guarantor) on the Closing Date promptly after the
consummation of the Combination and the failure by any such Initial Guarantor to
so deliver a counterpart to this Credit Agreement (and the documentation
required by Section 4.1(b) and Section 4.1(c) with respect to such Initial
Guarantor) on the Closing Date shall be an Event of Default.

(b)Legal Opinion.  Receipt by the Administrative Agent of the following legal
opinions of counsel to the Credit Parties, in form and substance reasonably
acceptable to the Administrative Agent:

(i)a legal opinion of Cravath, Swaine & Moore LLP, special New York counsel to
the Credit Parties, providing customary opinions regarding valid existence, good
standing and organizational power and authority of the Credit Parties existing
as of the Closing Date organized in New York and Delaware, the Investment
Company Act of 1940, as amended, no conflicts with/no creation of liens under
material contracts, enforceability of the Credit Documents, no conflicts with or
consents under New York law or Delaware corporate/limited liability company law,
due authorization, execution and delivery of the Credit Documents by the Credit
Parties existing as of the Closing Date organized in New York and Delaware and
no conflicts with organizational documents of the Credit Parties existing as of
the Closing Date organized in New York and Delaware; and

(ii)legal opinion of the general counsel of the Parent, providing customary
opinions regarding valid existence, good standing and organizational power and
authority of the Credit Parties existing as of the Closing Date organized in
Georgia, no conflicts with or consents under Georgia law, due authorization,
execution and delivery of the Credit Documents by the Credit Parties existing as
of the Closing Date organized in Georgia, no conflicts with organizational
documents of the Credit Parties existing as of the Closing Date organized in
Georgia, and no material litigation.

58

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(c)Corporate Documents.  Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of the applicable Credit Party as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate in a form reasonably satisfactory to the Administrative Agent:

(i)Articles of Incorporation.  Copies of the articles of incorporation or
charter documents of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization.

(ii)Resolutions.  Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the respective Credit
Documents (including the transactions contemplated therein) and authorizing
execution and delivery thereof.

(iii)Bylaws.  Copies of the bylaws, operating agreement or partnership agreement
of each Credit Party.

(iv)Good Standing.  Copies, where applicable, of certificates of good standing,
existence or its equivalent of each Credit Party in its state or province of
organization, certified as of a recent date by the appropriate Governmental
Authorities of the applicable state or province of organization.

(d)Officer’s Certificate.  Receipt by the Administrative Agent of a certificate,
in form and substance reasonably satisfactory to it, of a Responsible Officer
certifying that after giving effect to each of the Transactions (including the
Combination), the Credit Parties taken as a whole are solvent as of the Closing
Date.

(e)[Reserved].  

(f)Financial Information.  Receipt by the Administrative Agent of the financial
information described Section 3.10(a) (for the avoidance of doubt, the
Administrative Agent hereby acknowledges receipt of the financial information
described in Section 3.10(a)).

(g)Termination of Existing Credit Agreements.  The Administrative Agent shall
have received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all principal, interest and other amounts outstanding
in connection with the Existing Credit Agreements have been or substantially
concurrently with the Closing Date are being repaid in full and terminated and
all Liens relating thereto shall have been terminated and released (or
arrangements reasonably satisfactory to the Administrative Agent shall have been
made therefor).

(h)Fees.  Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing pursuant to the Fee Letter or pursuant to any other Credit
Document, which fees may be paid or netted from the proceeds of the initial
Extension of Credit hereunder.

(i)Consumation of the Combination.  Substantially contemporaneously with the
initial Extensions of Credit hereunder, the Combination shall have been
consummated in accordance with the terms and conditions of the Combination
Agreement without waiver or modification of any provision thereof or consent
required thereunder unless approved by the Lead Arrangers (such approval not to
be unreasonably withheld, conditioned or delayed), other than any such waivers,
modifications or consents as are not materially adverse to the interests of the
Lenders.  The Administrative Agent shall have received a copy, certified by an
officer of the Parent as true and complete,

59

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

of the Combination Agreement as originally executed and delivered, together with
all exhibits and schedules thereto.

(j)Patriot Act.  Each of the Lenders shall have received, at least three (3)
days prior to the Closing Date (to the extent reasonably requested on a timely
basis at least seven (7) days prior to the Closing Date), all documentation and
other information required by the applicable Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(k)Representations and Warranties.  The representations and warranties made by
the Credit Parties herein or in any other Credit Document or which are contained
in any certificate furnished at any time under or in connection herewith or
therewith shall be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct) on and as
of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date) (it being
understood and agreed that, for purposes of this Section 4.1(k), such
representations and warranties shall be made giving pro forma effect to the
Combination).

(l)No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(m)Back-up Information on Mill Conversion Investments. The Administrative Agent
shall have received reasonable back-up information regarding the Borrowers’ mill
conversion investments, consistent with the Investment Purpose (it being
understood that the Borrowers shall not be obligated to independently verify
fair market valuation as estimated for insurance replacement purposes by the
Guarantors’ property insurance carriers).

(n)Equity Investment. The Administrative Agent shall have received evidence that
RockTennWestRock CP has made a minimum equity investment of $1,000 in CoBank.

(o)Delivery of Notice of Borrowing.  The Administrative Agent shall have
received a completed Notice of Borrowing with respect to the Closing Date Term
Loan, which shall include (i) a certification from the Borrowers as to the use
of proceeds of the Closing Date Term Loan consistent with the Investment Purpose
and (ii) an authorization as to the account to which the net proceeds of the
Closing Date Term Loan are to be disbursed.

Article V

AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full, the Credit Parties
shall:

5.1Corporate Existence, Etc....

Preserve and maintain, and cause each of the Material Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises, licenses, permits, consents,
approvals and contracts, and its material trade names, service marks and other

60

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Intellectual Property (for the scheduled duration thereof), in each case
material to the normal conduct of its business, and its qualification to do
business as a foreign corporation in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified is reasonably likely to have a Material Adverse
Effect.

5.2Compliance with Laws, Etc....

Comply, and cause each of the Restricted Subsidiaries to comply, with all
Requirements of Law (including all Environmental Laws, ERISA, the Trading with
the Enemy Act, OFAC, the Patriot Act and the Canadian AML Acts, each as amended)
and Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and Contractual Obligations is
reasonably likely to have a Material Adverse Effect.  Each of the Credit Parties
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Credit Parties, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

5.3Payment of Taxes and Claims..

File and cause each Restricted Subsidiary to file all Tax returns that are
required to be filed by each of them and pay, collect, withhold and remit all
Taxes that have become due pursuant to such returns or pursuant to any
assessment in respect thereof received by a Credit Party or any Restricted
Subsidiary, and each Credit Party and each Restricted Subsidiary will pay or
cause to be paid all other Taxes due and payable (whether or not shown on a Tax
return) before the same become delinquent, except, in each case, (i) such Taxes
as are being contested in good faith by appropriate and timely proceedings and
as to which adequate reserves have been established in accordance with GAAP or
(ii) where failure to take the foregoing actions, individually or in the
aggregate, is not reasonably likely to have a Material Adverse Effect.

5.4Keeping of Books..

Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.

5.5Visitation, Inspection, Etc....

Permit, and cause each of the Restricted Subsidiaries to permit, any
representative of the Administrative Agent or, during the continuance of an
Event of Default, any Lender, at the Administrative Agent’s or such Lender’s
expense, to visit and inspect any of its property, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
during normal business hours of such Credit Party or the applicable Restricted
Subsidiary, as the case may be, after reasonable prior notice to the Parent;
provided, however, that unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.

5.6Insurance; Maintenance of Properties and Licenses..

(a)Maintain or cause to be maintained with financially sound and reputable
insurers or through self insurance, risk retention or risk transfer programs,
insurance with respect to its properties and business, and the properties and
business of the Restricted Subsidiaries, against loss or damage of the kinds
that the Parent in its judgment deems reasonable, such insurance to be of such
types and in such amounts and subject to such deductibles and self-insurance
programs as the Parent in its judgment deems reasonable.

61

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(b)Cause, and cause each Restricted Subsidiary to cause, all properties material
to the conduct of its business to be maintained and kept in good condition,
repair and working order, ordinary wear and tear excepted, and supplied with all
necessary equipment and will cause to be made all necessary repairs, renewals,
replacements, settlements and improvements thereof, all as in the judgment of
any Credit Party may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times except as
would not, individually or in the aggregate, have a Material Adverse Effect;
provided, however, that nothing in this Section 5.6(b) shall prevent a Credit
Party from discontinuing the operation or maintenance of any such properties if
such discontinuance is, in the judgment of the Parent, desirable in the conduct
of its business or the business of any Credit Party or any of the Restricted
Subsidiaries.

(c)Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of the
Credit Parties to conduct their respective businesses as presently conducted
except as would not, individually or in the aggregate, have a Material Adverse
Effect; provided, however, that nothing in this Section 5.6(c) shall prevent a
Credit Party from discontinuing the operation or maintenance of any such License
if such discontinuance is, in the judgment, of the Parent, desirable in the
conduct of its business or business of any Credit Party or any of the Restricted
Subsidiaries.

5.7Financial Reports; Other Notices..

Furnish to the Administrative Agent (for delivery to each Lender):

(a)after the end of each of the first three quarterly accounting periods of each
of its fiscal years (commencing with the fiscal quarter ending September 30,
2015), as soon as prepared, but in any event at the same time it files or is (or
would be) required to file the same with the SEC, the quarterly unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income and cash flows (together with all footnotes thereto) of the Parent and
its consolidated Subsidiaries for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Parent’s previous fiscal year, accompanied by a certificate, dated the date of
furnishing, signed by a Responsible Officer of the Parent to the effect that
such financial statements accurately present in all material respects the
consolidated financial condition of the Parent and its consolidated Subsidiaries
and that such financial statements have been prepared in accordance with GAAP
consistently applied (subject to year-end adjustments); provided, however,
during any period that the Parent has consolidated Subsidiaries which are not
Consolidated Companies, the Parent shall also provide such financial information
in a form sufficient to enable the Administrative Agent and the Lenders to
determine the compliance of the Credit Parties with the terms of this Credit
Agreement with respect to the Consolidated Companies; provided further, however,
that, for the fiscal quarter of the Parent ending June 30, 2015, the Parent
shall furnish to the Administrative Agent the financial statements and other
information to be set forth in the Quarterly Report on Form 10-Q as filed by the
Parent for the fiscal quarter ending June 30, 2015;

(b)after the end of each of its fiscal years, as soon as prepared, but in any
event at the same time it files or is (or would be) required to file the same
with the SEC, the annual audited report for that fiscal year for the Parent and
its consolidated Subsidiaries, containing a consolidated balance sheet of the
Parent and its consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Parent and its consolidated
Subsidiaries for such fiscal year, setting

62

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

forth in each case in comparative form the figures for the previous fiscal year
(which financial statements shall be reported on by the Parent’s independent
certified public accountants, such report to state that such financial
statements fairly present in all material respects the consolidated financial
condition and results of operation of the Parent and its consolidated
Subsidiaries in accordance with GAAP, and which shall not be subject to any
“going concern” or like qualification, exception, assumption or explanatory
language (other than solely as a result of a maturity date in respect of any
Term Loans) or any qualification, exception, assumption or explanatory language
as to the scope of such audit); provided, however, during any period that the
Parent has consolidated Subsidiaries which are not Consolidated Companies, the
Parent shall also provide such financial information in a form sufficient to
enable the Administrative Agent and the Lenders to determine the compliance of
the Credit Parties with the terms of this Credit Agreement with respect to the
Consolidated Companies;

(c)not later than five days after the delivery of the financial statements
described in Section 5.7(a) and (b) above, commencing with such financial
statements for the period ending September 30, 2015, a certificate of a
Responsible Officer substantially in the form of Exhibit G, stating that, to the
best of such Responsible Officer’s knowledge, each of the Credit Parties during
such period observed or performed in all material respects all of its covenants
and other agreements, and satisfied in all material respects every condition,
contained in this Credit Agreement to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and such certificate
shall include (i) the calculations in reasonable detail required to indicate
compliance with Section 6.1 as of the last day of such period and that the
financial information provided has been prepared in accordance with GAAP applied
consistently for the periods related thereto and (ii) a schedule that includes
actual actions taken and run-rate synergies achieved versus actions scheduled
and associated estimated run-rate synergies pursuant to clause (ix) in the
definition of EBITDA;

(d)promptly upon the filing thereof or otherwise becoming available, copies of
all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Parent to its
public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC;

(e)as soon as possible and in any event within thirty (30) days after a Credit
Party or any Restricted Subsidiary knows or has reason to know that any ERISA
Event or Foreign Plan Event with respect to any Plan or Foreign Plan has
occurred and such ERISA Event or Foreign Plan Event involves a matter that has
had, or is reasonably likely to have, a Material Adverse Effect, a statement of
a Responsible Officer of such Credit Party or such Restricted Subsidiary setting
forth details as to such ERISA Event or Foreign Plan Event and the action which
such Credit Party or such Restricted Subsidiary proposes to take with respect
thereto;

(f)[reserved];

(g)prompt written notice of the occurrence of any Default or Event of Default;

(h)prompt written notice of the occurrence of any Material Adverse Effect;

(i)a copy of any material notice to the holders of (or any trustee with respect
to) the Existing Senior Notes; and

63

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(j)with reasonable promptness, (x) such other information relating to each
Credit Party’s performance of this Credit Agreement or its financial condition
as may reasonably be requested from time to time by the Administrative Agent (at
the request of any Lender) and (y) all documentation and other information
required by the applicable Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, or applicable anti-corruption statutes, including the Foreign Corrupt
Practices Act, that is reasonably requested from time to time by the
Administrative Agent or any Lender.

The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in Section
5.7(a), 5.7(b) or 5.7(d) with the SEC for public availability, the Credit
Parties, with respect to such items so filed, shall not be required to
separately furnish such items to the Administrative Agent and Lenders.  In
addition, the Credit Parties will designate Information Materials (i) that are
either available to the public or not material with respect to the Credit
Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.

5.8Notices Under Certain Other Indebtedness..

Promptly following its receipt thereof, the Parent shall furnish the
Administrative Agent a copy of any notice received by it, any Credit Party or
any of the Restricted Subsidiaries from the holder(s) of Indebtedness (or from
any trustee, agent, attorney, or other party acting on behalf of such holder(s))
which, in the aggregate, exceeds $150,000,000, where such notice states or
claims the existence or occurrence of any default or event of default with
respect to such Indebtedness under the terms of any indenture, loan or credit
agreement, debenture, note, or other document evidencing or governing such
Indebtedness.

5.9Notice of Litigation..

Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against a Credit Party or any Restricted Subsidiary where the
uninsured portion of the money damages sought (which shall include any
deductible amount to be paid by such Credit Party or such Restricted Subsidiary)
is reasonably likely to have a Material Adverse Effect.  Said notice is to be
given promptly, and is to specify the amount of damages being claimed or other
relief being sought, the nature of the claim, the Person instituting the action,
suit or proceeding, and any other significant features of the claim.

5.10Additional Guarantors..

(a)The Credit Parties may, in their sole and absolute discretion, elect to cause
a Restricted Subsidiary to become a Guarantor of the Credit Party Obligations by
executing a Joinder Agreement.  Upon the execution and delivery by such
Subsidiary of a Joinder Agreement, such Restricted Subsidiary shall be deemed to
be a Credit Party hereunder, and each reference in this Agreement to a “Credit
Party” shall also mean and be a reference to such Restricted Subsidiary, for so
long as such Joinder Agreement is in effect.

(b)In the case of each Restricted Subsidiary that becomes a Guarantor in
accordance with clause (a) above, the Credit Parties shall ensure that before
the execution of any Joinder Agreement, the Administrative Agent receives the
items referred to in Section 4.1(a) in respect of such Guarantor, and a
certificate of a Responsible Officer of the Parent with respect to the
representations and warranties in Article III.

64

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

5.11Use of Proceeds..

Use the Loans (including the Incremental Loans) solely for the purposes provided
in Section 3.14.  The Borrowers will not request any Extension of Credit, and no
Credit Party shall use directly or, to its knowledge, indirectly, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use directly or, to its knowledge, indirectly,
the proceeds of any Extension of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Entity, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States,
Canada (or any province or territory thereof) or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Article VI

NEGATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full:

6.1Financial Requirements..

The Credit Parties will not:

(a)Debt to Capitalization Ratio.  Suffer or permit the Debt to Capitalization
Ratio as of the last day of each full fiscal quarter of the Parent ending on or
after September 30, 2015 to be greater than 0.60:1.00.

(b)Consolidated Interest Coverage Ratio.  Suffer or permit the Consolidated
Interest Coverage Ratio as of the last day of each full fiscal quarter of the
Parent ending on or after September 30, 2015, as calculated for a period
consisting of the four preceding fiscal quarters of the Parent, to be less than
2.50:1.00.

6.2Liens..

The Credit Parties will not, and will not permit any Restricted Subsidiary to,
create, assume or suffer to exist any Lien upon any of their respective
Properties whether now owned or hereafter acquired; provided, however, that this
Section 6.2 shall not apply to the following:

(a)any Lien for Taxes not yet due or Taxes or assessments or other governmental
charges which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

(b)any Liens, pledges or deposits (i) in connection with worker’s compensation,
social security, health, disability or other employee benefits, or property,
casualty or liability insurance, assessments or other similar charges or
deposits incidental to the conduct of the business of a Credit Party or any
Restricted Subsidiary (including security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in

65

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

connection with the borrowing of money or the obtaining of advances or credit
and which do not in the aggregate materially detract from the value of their
Properties or materially impair the use thereof in the operation of their
businesses and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of any Credit Party in the ordinary course of
business supporting obligations of the type set forth in clause (i) above;

(c)statutory Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by law created in the ordinary course of business for amounts not
overdue by more than 30 days, or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established,
or which are not material in amount;

(d)pledges or deposits for the purpose of securing a stay or discharge in the
course of any legal proceeding and judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.1(i);

(e)Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights and restrictions on real property and statutory Liens of
landlords and lessors which in each case do not materially impair the use of any
material Property;

(f)any Lien in favor of the United States of America or any department or agency
thereof, or in favor of any state government or political subdivision thereof,
or in favor of a prime contractor under a government contract of the United
States, or of any state government or any political subdivision thereof, and, in
each case, resulting from acceptance of partial, progress, advance or other
payments in the ordinary course of business under government contracts of the
United States, or of any state government or any political subdivision thereof,
or subcontracts thereunder and which do not materially impair the use of such
Property as currently being utilized by a Credit Party or any Restricted
Subsidiary;

(g)any Lien securing any debt securities issued (including via exchange offer
and regardless of when issued) in the capital markets if and to the extent that
the Credit Party Obligations under this Agreement are concurrently secured by a
Lien equal and ratable with the Lien securing such debt securities;

(h)Liens (i)(A) existing on the Closing Date securing industrial development
bonds and Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $325,000,000 and (B) securing Refinancing Indebtedness in respect
of Indebtedness referenced in clause (i)(A) above and (ii) securing any
industrial development bonds or similar instruments with respect to which both
the debtor and the investor are Consolidated Companies;

(i)(i) Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the applicable Securitization Assets or other accounts receivable and other
assets (together with related rights and proceeds) sold, contributed, financed
or otherwise conveyed or pledged pursuant to such transactions and (ii) Liens
existing or deemed to exist in connection with any inventory financing
arrangement so long the fair market value of the inventory on which such Liens
exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at any
time;

(j)any interest of a lessor, licensor, sublessor or sublicensor (or of a lessee,
licensee, sublessee or sublicensee) under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases, licenses, subleases and sublicenses not
prohibited by this Agreement;

66

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(k)any interest of title of an owner of equipment or inventory on loan or
consignment to, or subject to any title retention or similar arrangement with, a
Credit Party, and Liens arising from UCC financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) relating to such
arrangements entered into in the ordinary course of business (but excluding any
general inventory financing);

(l)banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depositary institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or other funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by any Credit Party in excess of those required by
applicable banking regulations;

(m)Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o)Liens that are contractual rights of set-off not securing any Indebtedness;

(p)Liens (i) solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by any Credit Party in connection with a letter of
intent or purchase agreement for an Acquisition or other transaction not
prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;

(q)Liens on any Property of a Credit Party in favor of any other Credit Party or
Restricted Subsidiary;

(r)any restriction or encumbrance with respect to the pledge or transfer of the
Capital Stock of any Joint Venture;

(s)Liens securing insurance premium financing arrangements;

(t)any Lien renewing, extending, refinancing or refunding any Lien permitted by
subsection (g) or (h) above; provided that (i) the Property covered thereby is
not increased, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.3;

(u)Liens on cash, deposits or other collateral granted in favor of the Swingline
Lender or the Issuing Lender (in each case, as defined in the Pro Rata Credit
Agreement) to cash collateralize any Defaulting Lender’s (as defined in the Pro
Rata Credit Agreement) participation in Letters of Credit or Swingline Loans (in
each case, as defined in the Pro Rata Credit Agreement);

(v)subject to Section 9.209.21, Liens on cash or deposits granted to any Agent
or Issuing Lender (in each case, as defined in the Pro Rata Credit Agreement) in
accordance with the terms of the Pro Rata Credit Agreement to cash collateralize
any of the Credit Party Obligations (as defined in the Pro Rata Credit
Agreement); and

67

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(w)other Liens in addition to those permitted by subsections (a) through (v)
above; provided that, at the time of incurrence of any Lien under this
subsection (w), the aggregate outstanding principal amount of all obligations
secured by such Lien (or in the case of Liens on inventory in connection with an
inventory financing arrangement, which Liens are not otherwise permitted by
subsection (i) of this Section 6.2, the fair market value of the inventory on
which such Liens exist) shall not exceed the Priority Debt Basket at such time
(determined prior to giving effect to the incurrence of such Lien).

6.3Subsidiary Indebtedness..

The Credit Parties will not permit any of the Restricted Subsidiaries (other
than the Credit Parties (except as set forth in Section 6.3(c)(ii)) and the Pro
Rata Additional Borrowers) to create, incur, assume or suffer to exist any
Indebtedness except:

(a)(A) Indebtedness existing as of the Closing Date underin respect of
industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in
respect of Indebtedness incurred under clause (A) above;

(b)Indebtedness of any Restricted Subsidiary owing to a Credit Party or any
Restricted Subsidiary;

(c)other Indebtedness (whether secured or unsecured); provided that (i) at the
time of incurrence of any Indebtedness under this subsection (c), the aggregate
principal amount of such Indebtedness does not exceed the Priority Debt Basket
at such time (determined prior to giving effect to the incurrence of such
Indebtedness) and (ii) for the avoidance of doubt, any Indebtedness under this
Agreement shall be considered Indebtedness incurred pursuant to this clause (c);

(d)Indebtedness and obligations owing under Hedging Agreements and/or Cash
Management Agreements so long as such Hedging Agreements and/or Cash Management
Agreements are not entered into for speculative purposes;

(e)Guaranty Obligations of any Restricted Subsidiary in respect of Indebtedness
of the Parent or any other Restricted Subsidiary to the extent such Indebtedness
is permitted to exist or be incurred pursuant to this Section 6.3;

(f)obligations of any Restricted Subsidiary in connection with (i) any Permitted
Securitization Transaction, to the extent such obligations constitute
Indebtedness and (ii) any inventory financing arrangements so long as the
aggregate principal amount Indebtedness in respect thereof incurred under this
subsection(f)(ii) does not exceed $250,000,000 at any time outstanding;

(g)Indebtedness of any Restricted Subsidiary consisting of completion
guarantees, performance bonds, surety bonds or customs bonds incurred in the
ordinary course of business;

(h)Indebtedness owed to any Person (including obligations in respect of letters
of credit, bank guarantees and similar instruments for the benefit of such
Person) providing workers’ compensation, social security, health, disability or
other employee benefits or property, casualty or liability insurance, pursuant
to reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

68

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(i)Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;

(j)Indebtedness in respect of judgments that do not constitute an Event of
Default under Section 7.1(i);

(k)Indebtedness consisting of the financing of insurance premiums with the
providers of such insurance or their Affiliates; and

(l)Indebtedness created under this Agreement or any other Credit Document.

6.4Merger and Sale of Assets..

The Credit Parties will not, and will not permit any Restricted Subsidiary to,
dissolve, wind-up, merge, amalgamate or consolidate with any other Person or
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Credit
Parties and their respective Restricted Subsidiaries (taken as a whole), whether
now owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business); provided that, notwithstanding
any of the foregoing limitations, the Credit Parties and the Restricted
Subsidiaries may take the following actions:

(a)(i) if no Event of Default shall then exist or immediately thereafter will
exist, any Borrower may merge, amalgamate or consolidate with any Person so long
as (A) such Borrower is the surviving entity or (B) the surviving entity (the
“Successor Borrower”) (x) is organized under the laws of the United States or
any State thereof, (y) expressly assumes such Borrower’s obligations under this
Agreement and the other Credit Documents to which such Borrower is a party
pursuant to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent and (z) each Guarantor of
the Credit Party Obligations of such Borrower shall have confirmed that its
obligations hereunder in respect of such Credit Party Obligations shall apply to
the Successor Borrower’s obligations under this Agreement (it being understood
that, if the foregoing conditions in clauses (x) through (z) are satisfied, then
the Successor Borrower will automatically succeed to, and be substituted for,
such Borrower under this Agreement; provided, however, that such Borrower shall
have provided not less than five Business Days’ notice of any merger,
amalgamation or consolidation of such Borrower, and such Borrower or Successor
Borrower shall, promptly upon the request of the Administrative Agent or any
Lender, supply any documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied (1) it has complied with the
results of all necessary “know your customer” or other similar checks under all
applicable laws and regulations) and (2) any Successor Borrower qualifies as a
directly eligible borrower of the Farm Credit Lenders then party to this
Agreement (or, if applicable, replacement Farm Credit Lenders who have agreed to
purchase the outstanding Loans and Commitments of such existing Farm Credit
Lenders in accordance with the assignment provisions of Section 9.6(b)),
(ii) any Restricted Subsidiary may merge, amalgamate or consolidate with a
Credit Party if such Credit Party is the surviving entity, (iii) any Restricted
Subsidiary (other than a Borrower) may merge, amalgamate or consolidate with any
other Person (other than a Credit Party); provided that a Restricted Subsidiary
shall be the continuing or surviving entity and to the extent such continuing or
surviving Restricted Subsidiary assumes the obligations under any Existing
Senior Notes, such Restricted Subsidiary shall become a Guarantor of the Credit
Party Obligations and deliver an executed Joinder Agreement and the documents
required pursuant to Section 5.10(b),

69

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(iv) any Restricted Subsidiary (other than a Borrower) may merge or amalgamate
with any Person that is not a Restricted Subsidiary in connection with a sale of
Property permitted under this Section 6.4, and (v) any Restricted Subsidiary
(other than a Borrower) may be dissolved so long as the property and assets of
such Restricted Subsidiary are transferred to the Parent, a Borrower or any
other Restricted Subsidiary;

(b)any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its Property to (i) a Borrower, (ii) any Guarantor or (iii) any
Restricted Subsidiary of the Parent; provided that, with respect to transfers
described in clause (iii), upon completion of such transaction (A) there shall
exist no Default or Event of Default and (B) the Subsidiary to which the
Restricted Subsidiary’s Property is sold, leased, transferred or otherwise
disposed shall be a Restricted Subsidiary and, if such Restricted Subsidiary is
a Guarantor, a Guarantor;

(c)any Restricted Subsidiary (other than a Borrower) may liquidate or dissolve
if the Parent determines in good faith that such liquidation or dissolution is
in the best interests of the Parent and is not materially disadvantageous to the
Lenders;

(d)the Parent and its Restricted Subsidiaries may sell, transfer or otherwise
dispose of or wind down the Non-Core MWV Businesses;

(e)the Parent and its Restricted Subsidiaries may consummate the transactions
contemplated by the Combination Agreement to occur on the Closing Date
(including the Combination);

(f)the Parent and its Restricted Subsidiaries (other than any Borrower) may
consummate any other transaction permitted under Section 6.4 of the Pro Rata
Credit Agreement as in effect on the date hereof; provided, however, that if the
Parent is the subject of any merger, amalgamation or consolidation, it shall
have provided not less than five Business Days’ notice of such merger,
amalgamation or consolidation, and the Parent (or its successor) shall, promptly
upon the request of the Administrative Agent or any Lender, supply any
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations; and

(g)any Borrower may merge or consolidate with any other Borrower.

 

Article VII

EVENTS OF DEFAULT

7.1Events of Default..

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a)Payments.  The Borrowers shall fail to make when due (including by mandatory
prepayment) any principal payment with respect to the Loans, or any Credit Party
shall fail to make any payment of interest, fee or other amount payable
hereunder within three (3) Business Days of the due date thereof; or

70

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(b)Covenants Without Notice.  Any Credit Party shall fail to observe or perform
any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of the Borrowers or the Parent), subsections (g) and (h) of
Section 5.7, Section 5.8, Section 5.9, Section 5.11 or Article VI; or

(c)Other Covenants.  Any Credit Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Credit Document,
other than those referred to in subsections (a) and (b) of Section 7.1, and such
failure shall remain unremedied for thirty (30) days after the earlier of (i) a
Responsible Officer of a Credit Party obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to the Parent by the
Administrative Agent or any Lender; or

(d)Representations.  Any representation or warranty made or deemed to be made by
a Credit Party or by any of its officers under this Agreement or any other
Credit Document (including the Schedules attached hereto and thereto), or in any
certificate or other document submitted to the Administrative Agent or the
Lenders by any such Person pursuant to the terms of this Agreement or any other
Credit Document, shall be incorrect in any material respect when made or deemed
to be made or submitted; or

(e)Non-Payments of Other Indebtedness.  Any Credit Party or any Restricted
Subsidiary shall fail to make when due (whether at stated maturity, by
acceleration, on demand or otherwise, and after giving effect to any applicable
grace period) any payment of principal of or interest on any Indebtedness (other
than the Credit Party Obligations) exceeding $150,000,000 individually or in the
aggregate; or

(f)Defaults Under Other Agreements.  Any Credit Party or any Restricted
Subsidiary shall (i) fail to observe or perform within any applicable grace
period any covenants or agreements contained in any agreements or instruments
relating to any of its Indebtedness (other than the Credit Documents) the
principal amount of which exceeds $150,000,000 individually or in the aggregate,
or any other event shall occur if the effect of such failure or other event is
to accelerate, or to permit the holder of such Indebtedness or any other Person
to accelerate, the maturity of such Indebtedness; or (ii) breach or default any
Hedging Agreement and/or Cash Management Agreement (subject to any applicable
cure periods) the termination value owed by such Credit Party or Restricted
Subsidiary as a result thereof shall exceed $150,000,000 if the effect of such
breach or default is to terminate such Hedging Agreement or to permit the
applicable counterparty to such Hedging Agreement to terminate such Hedging
Agreement; provided that this clause (f) shall not apply to (x) any secured
Indebtedness that becomes due as a result of the voluntary sale, transfer or
other disposition of the assets securing such Indebtedness (to the extent such
sale, transfer or other disposition is not prohibited under this Agreement) so
long as such Indebtedness is paid or (y) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof not prohibited under this Agreement;
or

(g)Bankruptcy.  Any Credit Party or any Material Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code or applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws; or makes a proposal to its
creditors or files notice of its intention to do so, institutes any other
proceeding under applicable law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or an involuntary case for bankruptcy is commenced against any Credit
Party or any Material Subsidiary and the petition is not controverted within
thirty (30) days, or is not

71

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

dismissed within sixty (60) days, after commencement of the case; or a custodian
(as defined in the Bankruptcy Code), receiver, receiver-manager, trustee or
similar official under applicable foreign bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation laws is appointed for, or takes charge of, all or any substantial
part of the property of any Credit Party or any Material Subsidiary; or a Credit
Party or a Material Subsidiary commences proceedings of its own bankruptcy or
insolvency or to be granted a suspension of payments or any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction,
whether now or hereafter in effect, relating to any Credit Party or any Material
Subsidiary  or there is commenced against any Credit Party or any Material
Subsidiary  any such proceeding which remains undismissed for a period of sixty
(60) days; or any Credit Party or any Material Subsidiary  is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or any Credit Party or any Material
Subsidiary  suffers any appointment of any custodian, receiver,
receiver-manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of sixty (60) days;
or any Credit Party or any Material Subsidiary makes a general assignment for
the benefit of creditors; or any Credit Party or any Material Subsidiary shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or any Credit Party or any Material
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or any Credit Party or any Material
Subsidiary shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing; or any corporate action is taken by
any Credit Party or any Material Subsidiary for the purpose of effecting any of
the foregoing; or

(h)ERISA.  A Plan of a Credit Party or any Restricted Subsidiary or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:

(i)shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 302 of ERISA;

(ii)is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(iii)results in a liability of a Credit Party or any Restricted Subsidiary under
applicable law, the terms of such Plan, or Title IV of ERISA, other than
liabilities for benefits in the ordinary course;

and there shall result from any such failure, waiver,  termination or other
event a liability to the PBGC or such Plan that would have a Material Adverse
Effect; or a Foreign Plan Event occurs that would have a Material Adverse
Effect; or

(i)Money Judgment.  Judgments or orders for the payment of money (net of any
amounts paid by an independent third party insurance company or surety or fully
covered by independent third party insurance or surety bond issued by a company
with an AM Best rating in one of the two highest categories as to which the
relevant insurance company or surety does not dispute coverage) in excess of
$150,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Credit Party or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a

72

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

period of thirty (30) days during which execution shall not be effectively
stayed or deferred (whether by action of a court, by agreement or otherwise); or

(j)Default Under other Credit Documents; The Guaranty.  (a) There shall exist or
occur any “Event of Default” as provided under the terms of any Credit Document,
or any Credit Document ceases to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of any Credit Party, or at
any time it is or becomes unlawful for any Credit Party to perform or comply
with its obligations under any Credit Document, or the obligations of any Credit
Party under any Credit Document are not or cease to be legal, valid and binding
on any Credit Party; or (b) without limiting the foregoing, the Guaranty or any
provision thereof shall cease to be in full force and effect or any Guarantor or
any Person acting by or on behalf of any Guarantor shall deny or disaffirm any
Guarantor’s obligations under the Guaranty; or

(k)Change in Control.  A Change in Control shall occur; or

(l)Securitization Events.  There shall occur any breach of any covenant by any
Credit Party, any Restricted Subsidiary or any Permitted Securitization
Subsidiary contained in any agreement relating to Permitted Securitization
Transaction causing or permitting the acceleration of the obligations thereunder
or requiring the prepayment of such obligations or termination of such
securitization program prior to its stated maturity or term; provided, however,
such breach shall not constitute an Event of Default unless any Credit Parties
shall have payment obligations or liabilities under such Permitted
Securitization Transaction that have had or are reasonably expected to have a
Material Adverse Effect.

7.2Acceleration; Remedies..

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrowers take any of the following
actions (including any combination of such actions):

(a)Termination of Commitments.  Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b)Acceleration; Demand.  Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Credit Party to
the Administrative Agent and/or any of the Lenders hereunder to be due,
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party.

(c)Enforcement of Rights.  Exercise any and all rights and remedies created and
existing under the Credit Documents, whether at law or in equity.

(d)Rights Under Applicable Law.  Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable law.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Administrative Agent
and/or any of the Lenders hereunder automatically shall immediately become due
and payable without presentment, demand, protest or the giving of any notice or
other action by the Administrative Agent or the Lenders, all of which are hereby
waived by the Credit Parties.

73

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Article VIII

AGENCY PROVISIONS

8.1Appointment..

Each Lender hereby irrevocably designates and appoints CoBank as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes CoBank, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, none of the Administrative Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

8.2Delegation of Duties..

Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by them with reasonable
care.  Without limiting the foregoing, the Administrative Agent may appoint one
of its Affiliates as its agent to perform its functions hereunder relating to
the advancing of funds to the Borrowers and distribution of funds to the Lenders
and to perform other functions of the Administrative Agent hereunder.

8.3Exculpatory Provisions..

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent are required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating

74

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

to any Credit Party or any of its Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any of its Affiliates in
any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.1 and 7.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.4Reliance by Administrative Agent..

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

8.5Notice of Default..

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Parent referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the other Administrative Agent and the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided, however, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Credit Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

8.6Non-Reliance on Administrative Agent and Other Lenders..

75

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Each Lender expressly acknowledges that none of the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

8.7Administrative Agent in its Individual Capacity..

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Credit Parties as
though the Administrative Agent were not the Administrative Agent
hereunder.  With respect to its Loans made or renewed by it and any Note issued
to it, the Administrative Agent shall have the same rights and powers under this
Credit Agreement as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

8.8Successor Agent..

The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ prior notice to the Parent and the Lenders.  If the Administrative
Agent shall resign as the Administrative Agent under this Credit Agreement and
the other Credit Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Parent (so long as no Event of Default has occurred and is
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the resigning Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the resigning Administrative Agent’s rights, powers and duties as
the Administrative Agent shall be terminated, without any other or further act
or deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes or Credit Party
Obligations.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the resigning Administrative Agent gives notice of its resignation, then the
resigning Administrative Agent may on behalf of the Lenders, appoint a successor
Agent, which successor Administrative Agent shall be approved by the Parent;
provided that if the resigning Administrative Agent shall notify the Parent and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the resigning Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the resigning Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.

76

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

After any retiring Administrative Agent’s resignation as the Administrative
Agent, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Credit Agreement.

8.9Patriot Act Notice..

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party, and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Credit
Party in accordance with the Patriot Act.

8.10Guaranty and Borrower Matters..

(a)The Lenders irrevocably authorize and direct each of the Administrative Agent
and without any consent or action by any Lender:

(i)to release any Guarantor from its obligations under the applicable Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; provided that, it is understood and agreed that this
Section 8.10(a)(i) shall not permit the release of the Parent from its
obligations under the Guaranty;

(ii)in the case of the Guaranty of RockTenn, to release the Guaranty of RockTenn
when all Existing RockTenn Senior Notes have been redeemed, repurchased or
defeased (including any refinancing or replacement of such Indebtedness with
Indebtedness of the Parent that is not guaranteed by RockTenn);

(iii)in the case of the Guaranty of MWV, to release the Guaranty of MWV when all
Existing MWV Notes have been redeemed, repurchased or defeased (including any
refinancing or replacement of such Indebtedness with Indebtedness of the Parent
that is not guaranteed by MWV); and

(iv)to release MWVWestRock Virginia as a Borrower in accordance with the terms
of Section 9.199.20(d).

(b)Immediately upon the occurrence of any event set forth in paragraph (a) of
this Section 8.10, the applicable Guaranty shall automatically be released.

(c)In connection with a release pursuant to this Section 8.10, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrowers’ expense, all documents that the applicable Credit Party
shall reasonably request to evidence such release.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor (or, if
applicable, Borrower) from its obligations under the Guaranty (or, if
applicable, obligations as a Borrower under this Credit Agreement and other
Credit Documents) pursuant to this Section 8.10; provided, however, that the
Administrative Agent may not decline to release any guarantee (or, if
applicable, Borrower) pursuant to this Section 8.10 due to the absence of any
such confirmation.

8.11Withholding..

77

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Credit Document an amount equal to any applicable
withholding Tax.  If the IRS or any other Governmental Authority asserts a claim
that the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Credit Parties and
without limiting or expanding the obligation of the Credit Parties to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
Section 8.11.  The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of a Lender, the termination of the Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.

Article IX

MISCELLANEOUS

9.1Amendments and Waivers..

Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, waiver, supplement, modification or release shall:

(i)reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate or as a result of any change in the definition of
“Leverage Ratio” or any component thereof) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s or Voting Participant’s Commitment, in each case without the written
consent of each Lender directly affected thereby; or

(ii)amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders without the written
consent of each Lender directly affected thereby; or

78

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(iii)amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(iv)release all or substantially all of the Guarantors from their obligations
under the Guaranty (other than as permitted hereunder) or all or substantially
all of the value of the Guaranty provided by all of the Guarantors, without the
written consent of all the Lenders; or

(v)amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or

(vi)amend or modify the definition of “Credit Party Obligations” to delete or
exclude any obligation or liability or any Person described therein without the
written consent of each Lender directly affected thereby; or

(vii)amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.15(b) or (c) without the written consent of each Lender directly
affected thereby; or

(viii)subordinate the Commitments and/or Loans to any other Indebtedness without
the written consent of all Lenders;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such
action.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except those affecting it referred to in clause (i) above.

Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Notes or Credit Party Obligations.  In the case of any
waiver, the Borrowers, the other Credit Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default permanently waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9 and Section
8.10); provided, however, that the Administrative Agent will provide written
notice to the Borrowers of any such amendment, modification or waiver.  In
addition, notwithstanding the foregoing, this Agreement and any other Credit
Document may be amended by an agreement in writing entered into by the Credit
Parties and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five

79

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Credit Parties and the Lenders providing the relevant Replacement Term Loan
to permit the refinancing of all outstanding amounts under the Term Loans
(“Refinanced Term Loan”) with a replacement term loan tranche denominated in
U.S. Dollars (“Replacement Term Loan”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loan shall not exceed the
aggregate principal amount of such Refinanced Term Loan, (b) the weighted
average life to maturity of such Replacement Term Loan shall not be shorter than
the weighted average life to maturity of such Refinanced Term Loan at the time
of such refinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the Term
Loans) and (c) all other terms (other than interest rate margins) applicable to
such Replacement Term Loan shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loan than those
applicable to such Refinanced Term Loan, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing.

Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including amendments to this Section 9.1) or any of the other Credit
Documents or to enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of Section
2.3(a), Section 2.26 (including as applicable, (1) to permit the Incremental
Term Loans to share ratably in the benefits of this Credit Agreement and the
other Credit Documents and (2) to include the Incremental Term Loan Commitments
or outstanding Incremental Term Loans in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto), Section 2.27
or Section 2.28; provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Closing Date Term Loan Commitment Percentage, in each case, without the
written consent of such affected Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding.

The Borrowers shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) any Lender that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 9.1, so long as the consent of the Required Lenders
(or, in the case of any proposed amendment, modification, termination, waiver or
consent that requires the approval of a class of Lenders, of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments in respect
of such class) shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination,

80

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

waiver or consent, (4) the Borrowers shall be liable to such replaced Lender
under Section 2.20 if any LIBOR Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(5) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrowers shall
be obligated to pay the registration and processing fee referred to therein),
(6)  the Borrowers shall pay to the replaced Lender all additional amounts (if
any) required pursuant to Section 2.18, 2.19 or 2.21, as the case may be,
(7) the Borrowers provide at least three (3) Business Days’ prior notice to such
replaced Lender, and (8) any such replacement shall not be deemed to be a waiver
of any rights that the Credit Parties, the Administrative Agent or any other
Lender shall have against the replaced Lender.  In the event any replaced Lender
fails to execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 9.1, the Borrowers may, upon two
(2) Business Days’ prior notice to such replaced Lender, execute such agreements
on behalf of such replaced Lender.  A Lender shall not be required to be
replaced if, prior thereto, as a result of a waiver by such Lender or otherwise,
the circumstances entitling the Borrowers to require such replacement cease to
apply.

9.2Notices..

(a)All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via facsimile to the number set out herein, (c) the
day following the day on which the same has been delivered prepaid (or pursuant
to an invoice arrangement) to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case addressed as
follows in the case of the Borrowers, the other Credit Parties, the
Administrative Agent, and the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes and Credit Party Obligations:

if to any of the Credit Parties

c/o WestRock Company
504 Thrasher Street, N.W.  
Norcross, Georgia  30071-1956
Attention:Chief Financial Officer
Telecopier:(770) 263-3582
Telephone:(678) 291-7700

With a copy to:

WestRock Company
504 Thrasher Street, N.W.
Norcross, Georgia  30071-1956
Attention:General Counsel
Telecopier:(770) 263-3582
Telephone:(678) 291-7456

if to the Administrative Agent:

CoBank, ACB
5500 South Quebec Street

81

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

6340 South Fiddlers Green Circle Greenwood Village, CO 80111
Attention: Brett KotalLoan Accounting

Telecopier: (303) 740-4021

Telephone:(303) 740-4016

E-mail address: AgencybankEmail: cobankloanaccounting@cobank.com

With a copy to:

CoBank, ACB
55006340 South Quebec StreetFiddlers Green Circle

Greenwood Village, CO 80111
Attention: Zachary Carpenter
Telecopier: (303) 224-2501
Telephone:  (303) 740-4356

E-mail address: zcarpenter@cobank.com

If to any Lender:To the address set forth on the Register

(b)Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent or the Credit Parties may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Notwithstanding the foregoing, notices, requests and demands
delivered pursuant to the requirements of Article II shall be deemed to have
been duly given or made when transmitted via e-mail to the e-mail address of the
Administrative Agent set forth in Section 9.2(a).

Unless the Administrative Agent otherwise prescribe, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

9.3No Waiver; Cumulative Remedies..

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.4Survival of Representations and Warranties..

82

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which all Credit Party Obligations
(other than contingent indemnity obligations) have been paid in full.

9.5Payment of Expenses..

(a)Costs and Expenses.  The Credit Parties shall pay (i) all reasonable,
documented out-of-pocket expenses incurred by the Administrative Agent and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent and each Lender (including the fees, charges and disbursements of counsel
for any of the Administrative Agent or Lenders), and all fees and time charges
for attorneys who may be employees of any of the Administrative Agent or
Lenders, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Credit Documents or Loans.

(b)Indemnification by the Credit Parties.  The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of one firm of counsel for all such
Indemnitees, taken as a whole, and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Parent of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for such affected Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release or threat of Release
of Hazardous Substances on, at, under or from any property owned, leased or
operated by any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by a Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) a claim brought by a Credit
Party or any Subsidiary against such

83

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or (B) result from a proceeding that does not involve an act or
omission by a Credit Party or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against any arranger,
bookrunner or agent hereunder in its capacity or in fulfilling its roles as an
arranger, bookrunner or agent hereunder or any similar role with respect to the
credit facilities hereunder).  Notwithstanding the foregoing, this Section
9.5(b) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsections (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought and based on
the aggregate principal amount of all Loans and unused Commitments then
outstanding) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party thereof acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The agreements in this Section 9.5(c) shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the transmission of any information or other materials
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable promptly/not
later than five (5) days after demand therefor.

9.6Successors and Assigns; Participations; Purchasing Lenders..

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative

84

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Parent shall be deemed to have given its consent ten
(10) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) of an assignment unless
it shall object thereto by written notice to the Administrative Agent prior to
such tenth (10th) Business Day.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Types on
a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Parent shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Term Loan
or an Incremental Term Loan Commitment to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund.

85

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (unless waived by the Administrative
Agent in its sole discretion) and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v)No Assignment to a Credit Party.  No such assignment shall be made to any
Credit Party or any of Credit Party’s Affiliates or Subsidiaries.

(vi)No Assignment to Natural Persons and Disqualified Institutions.  No such
assignment shall be made to a natural person or a Disqualified Institution on
the most recent list of Disqualified Institutions made available to the Lenders
at the request of the Parent prior to the date of such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

No Agent shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Denver, Colorado a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Credit Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Credit Parties or the Administrative Agent, sell participations
to any Person (other than a natural person or any Credit Party or any Credit
Party’s Affiliates or Subsidiaries or any Disqualified Institution on the most
recent list of Disqualified Institutions made available to the Lenders at the
request of the Parent prior to the date of such assignment) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Credit Parties, the Administrative

86

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to subsection (e) of this Section, the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 2.19 and 2.21 (subject
to the requirements and limitations of such Sections and Section 2.23 and it
being understood that a Participant shall be required to deliver the
documentation required under Section 2.21(d) to only the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.7
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive (absent
manifest error) and such Lender (and the Borrowers, to the extent that the
Participant requests payment from the Borrowers) shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  The portion of the Participant Register relating to any Participant
requesting payment from the Borrowers under the Credit Documents shall be made
available to the Borrowers upon reasonable request.  Except as provided in the
preceding sentence, a Lender shall not be required to disclose its Participant
Register to the Borrowers or any other Person except to the extent required in
connection with a Tax audit or inquiry to establish that the Loans hereunder are
in registered form for U.S. federal income tax purposes.

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $7,000,000,
(ii) has been designated as a “Voting Participant” in a notice (a “Voting
Participant Notice”) sent by the relevant Lender to the Administrative Agent and
(iii) receives, prior to becoming a “Voting Participant,” the consent of the
Administrative Agent and the Parent (each such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
clause (b)) (a “Voting Participant”), shall be entitled to vote as if such
Voting Participant were a Lender on all matters subject to a vote by the Lenders
and the voting rights of the selling Lender shall be correspondingly reduced, on
a U.S. Dollar-for-U.S. Dollar basis.  Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and
Assumption.  Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant in Schedule 2.1(a) hereto shall be a Voting Participant
without delivery of a Voting Participant Notice and without the prior written
consent of the Parent and the Administrative Agent.  The selling Lender and the
Voting Participant shall notify the Administrative Agent and the Borrowers
within three (3) Business Days of any termination, reduction or increase of the
amount of, such participation.  The Credit Parties and the Administrative Agent
shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto.  The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not itself a Voting Participant.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.19 and 2.21 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the

87

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

participation to such Participant is made with the Borrowers’ prior written
consent or the entitlement to a greater payment results from a change in law
after the date such Participant became a participant.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

9.7Adjustments; Set-off..

(a)If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of any Borrower or any other Credit Party against any and all of the
obligations of such Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Credit Document to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Credit Document and although such obligations of such Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Parent and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

(b)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this subsection shall not be construed to apply to (A) any
payment made by a Credit Party pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to any Credit Party or any Subsidiary
thereof (as to which the provisions of this subsection shall apply).

88

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

(c)Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

9.8Table of Contents and Section Headings..

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

9.9Counterparts; Electronic Execution..

(a)This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

(b)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

9.10Severability..

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11Integration..

This Credit Agreement, the other Credit Documents and the Farm Credit Equity
Documents represent the agreement of the Credit Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Credit Parties or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.

9.12Governing Law..

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.13Consent to Jurisdiction and Service of Process..

89

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Each of the Borrowers and each other Credit Party and each other party hereto
irrevocably and unconditionally submits, for itself and its property, with
respect to this Credit Agreement, any Note or any of the other Credit Documents
and all judicial proceedings in respect thereof to the exclusive jurisdiction of
the courts of the State of New York in New York County in the Borough of
Manhattan or, if under applicable law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof), and, by execution and delivery of this
Credit Agreement, each of the Borrowers and the other Credit Parties (i)
accepts, for itself and in connection with its properties, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available; (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court; and (iii) agrees that it will not bring
or support any action, cause of action, claim, cross-claim or third-party claim
of any kind or description, whether in law or in equity, whether in contract or
in tort or otherwise, against any person in any way relating to this Credit
Agreement, any Note or any other Credit Document in any forum other than the
Supreme Court of the State of New York in New York County in the Borough of
Manhattan or, if under applicable law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof).  Each of the Borrowers and the other
Credit Parties irrevocably agrees that all service of process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrowers and the
other Credit Parties to be effective and binding service in every respect.  Each
of the Credit Parties, the Administrative Agent and the Lenders irrevocably
waives any objection, including any objection to the laying of venue based on
the grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction.

9.14Confidentiality..

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives who
shall maintain the confidential nature of such Information, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Administrative Agent or such Lender shall promptly notify the Parent in advance
to the extent lawfully permitted to do so and practicable), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder,
under any other Credit Document, Guaranteed Hedging Agreement or Guaranteed Cash
Management Agreement or any action or proceeding relating to this Agreement, any
other Credit Document, Guaranteed Hedging Agreement or Guaranteed Cash
Management Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) to (i) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Credit Party and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being

90

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (h) with the consent of the Parent or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Credit Parties that is not, to the Administrative
Agent’s or Lender’s knowledge, subject to a confidentiality obligation to the
Parent or any of its Affiliates with respect to such Information.  For purposes
of this Section, “Information” means all information received from any Credit
Party or any Subsidiary thereof relating to any Credit Party or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

9.15Acknowledgments..

Each of the Borrowers and the other Credit Parties each hereby acknowledges
that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor;

(c)the Administrative Agent, each Lender and their respective Affiliates may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates; and

(d)no joint venture exists among the Lenders or among the Credit Parties and the
Lenders.

9.16Waivers of Jury Trial..

THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.17[Reserved]..

9.18Subordination of Intercompany Debt..

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations.  

91

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Notwithstanding any provision of this Agreement to the contrary, so long as no
Event of Default has occurred and is continuing, the Credit Parties may make and
receive payments with respect to the Intercompany Debt to the extent otherwise
permitted by this Agreement; provided, that in the event of and during the
continuation of any Event of Default, no payment shall be made by or on behalf
of any Credit Party on account of any Intercompany Debt other than payments to a
Borrower.  In the event that any Credit Party other than a Borrower receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section 9.18, such payment shall be held by such Credit Party, in trust for
the benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.

9.19Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

9.209.19 Farm Credit Equities..

(a)So long as (i) a Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified the Borrowers that the
Borrowers are eligible to receive patronage distributions directly from such
Farm Credit Lender or one of its Affiliates on account of the Loans made (or
participated in) by such Farm Credit Lender hereunder, the Borrowers will
acquire (and such Farm Credit Lender will make available to the Borrowers for
purchase) equity in such Farm Credit Lender or one of its Affiliates in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s or its Affiliates’ bylaws and capital plan or
similar documents (as each may be amended from time to time), provided that the
maximum amount of equity that the Borrowers may be required to purchase in such
Farm Credit Lender or its Affiliate in connection with the portion of the Loans
made by such Farm Credit Lender shall not exceed the maximum amount permitted by
the applicable bylaws, capital plan and related documents (x) as in effect (and
in the form provided to the Borrowers) on the Closing Date or (y) in the case of
a Farm Credit Lender that becomes a Lender or Voting Participant as a result of
an assignment or sale of participation, as in effect (and in the form provided
to the Borrowers) at the time of the closing of the related assignment or sale
of participation.  CoBank confirms delivery to the Borrowers, and the Borrowers
acknowledge receipt, of the documents from CoBank as of the Closing

92

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Date (and will upon reasonable request, and subject to the Borrowers’ consent to
such assignment or sale of a participation by such Farm Credit Lender pursuant
to Section 9.6(b), acknowledge receipt of  any similar documents delivered to
the Borrowers by a Farm Credit Lender that becomes a Lender or Voting
Participant as a result of an assignment or sale of a participation after the
Closing Date; provided that such Farm Credit Lender confirms delivery of such
documents to the Borrowers) (the “Farm Credit Equity Documents”), which describe
the nature of the stock and/or other equities in a Farm Credit Lender or its
Affiliate required to be acquired by the Borrowers in connection with the Loans
made (or participated in) by such Farm Credit Lender (the “Farm Credit
Equities”), as well as applicable capitalization requirements, and the Borrowers
agree to be bound by the terms thereof.  CoBank acknowledges and agrees that the
amount of the Farm Credit Equities of CoBank acquired by the Borrowers on or
prior to the Closing Date satisfies the requirements of this Section 9.199.20 in
respect of the Closing Date Term Loan Commitments as of the Closing Date.

(b)Each party hereto acknowledges that each Farm Credit Lender’s (or its
Affiliate’s) bylaws, capital plan and similar documents (as each may be amended
from time to time) shall govern (x) the rights and obligations of the parties
with respect to the Farm Credit Equities and any patronage refunds or other
distributions made on account thereof or on account of the Borrowers’ patronage
with such Farm Credit Lender or its Affiliate, (y) the Borrowers’ eligibility
for patronage distributions from such Farm Credit Lender or its Affiliate (in
the form of Farm Credit Equities and cash) and (z) patronage distributions, if
any, in the event of a sale of a participation interest.  Each Farm Credit
Lender reserves the right to assign or sell participations in all or any part of
its Commitments or outstanding Loans hereunder on a non-patronage basis in
accordance with Section 9.6(b); provided that if the Parent’s consent to such
assignment or sale of a participation by such Farm Credit Lender is required
pursuant to Section 9.6(b) or Section 9.6(d), as applicable, the parties hereto
agree that, solely with respect to the Parent’s ability to reasonably withhold
consent to such transfer because of an expected reduction in patronage
distributions to the Borrowers (it being understood and agreed that the Parent
may have another basis for reasonably withholding consent to such transfer), (A)
if the transferring Farm Credit Lender has not delivered a Farm Credit Lender
Transfer Certificate (as defined below) to the Borrowers, then the Parent may
withhold its consent to such assignment or sale in its sole discretion (and in
such case, the Parent shall be deemed to have acted reasonably), and (B) if the
transferring Farm Credit Lender has delivered a Farm Credit Lender Transfer
Certificate to the Borrowers, then the Parent may not withhold its consent to
such assignment or sale (and any such withholding of consent shall be deemed
unreasonable).  For purposes hereof, “Farm Credit Lender Transfer Certificate”
means a certificate executed by an officer of the transferring Farm Credit
Lender and certifying to the Borrowers that such transferring Farm Credit Lender
has used commercially reasonable efforts to consummate the relevant assignment
or sale or a participation with another entity that would be expected to make
patronage distributions to the Borrowers on a going forward basis that are
consistent with (or better than) those that the Borrowers could reasonably have
expected to have received from such transferring Farm Credit Lender.

 

(c)Each party hereto acknowledges that each Farm Credit Lender or its Affiliate
has a statutory lien pursuant to the Farm Credit Act of 1971 (as may be amended
from time to time) on all Farm Credit Equities of such Person that the Borrowers
may now own or hereafter acquire, which statutory lien shall be for such Farm
Credit Lender’s (or its Affiliate’s) sole and exclusive benefit.  The Farm
Credit Equities of a particular Farm Credit Lender or its Affiliate shall not
constitute security for the Credit Party Obligations due to any other
Lender.  To the extent that any of the Credit Documents create a Lien on the
Farm Credit Equities of a Farm Credit Lender or its Affiliate or on patronage
accrued by such Farm Credit Lender or its Affiliate for the account of the
Borrowers (including, in each case, proceeds thereof), such Lien shall be for
such Farm Credit Lender’s (or its Affiliate’s) sole and exclusive benefit and
shall not be subject to pro rata sharing hereunder.  Neither the Farm Credit
Equities nor any accrued patronage shall be offset against the Credit Party
Obligations except that, in the event of an Event of Default, a Farm Credit

93

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Lender may elect, solely at its discretion, to apply the cash portion of any
patronage distribution or retirement of equity to amounts due under this
Agreement.  The Borrowers acknowledge that any corresponding tax liability
associated with such application is the sole responsibility of the
Borrowers.  No Farm Credit Lender or its Affiliate shall have an obligation to
retire the Farm Credit Equities of such Farm Credit Lender or Affiliate upon any
Event of Default, Default or any other default by the Borrowers or any other
Credit Party, or at any other time, either for application to the Credit
Obligations or otherwise.

(d)For so long as any Loans remain outstanding, the Borrowers agree to maintain
ownership of the mills and assets that were the subject of the investments
referred to in the definition of “Investment Purpose” (or similar assets
reasonably acceptable to CoBank); provided that, notwithstanding the foregoing,
(i) (A) MWVWestRock Virginia may (without additional consent from the
Administrative Agent or any Lender) transfer its Covington, Virginia mill to
another Wholly-Owned Subsidiary (whether newly formed or previously existing),
so long as such Subsidiary has signed a joinder agreement to become a Borrower
(effective as of the date it acquires the Covington, Virginia mill) in a form
reasonably acceptable to the Administrative Agent and otherwise satisfied all
applicable requirements for a Successor Borrower pursuant to Section 6.4(b) or
(B) MWVWestRock Virginia may (without additional consent from the Administrative
Agent) transfer its Covington, Virginia mill to any Person if, at the time of
such transfer, the aggregate outstanding principal amount of the Loans is less
than or equal to $500,000,000 and (ii) effective immediately after the transfer
of the Covington, Virginia mill in accordance with clause (i)(A) or (i)(B) of
this Section 9.199.20(d) (and, in the case of a transfer pursuant to clause
(i)(A) of this Section 9.199.20(d), the effectiveness of the joinder agreement
signed by the new Borrower), MWVWestRock Virginia shall be automatically (and
without additional consent from the Administrative Agent or any Lender) released
as a Borrower and thereafter, shall not constitute a Borrower for any purpose of
this Agreement or any other Credit Document.

9.219.20 Most Favored Lender Provisions..

If at any time the Pro Rata Credit Agreement or any other Credit Document (as
defined in the Pro Rata Credit Agreement), or the documentation for any
replacement credit facilities therefor, includes (a) representations and
warranties, covenants or events of default (including related definitions) in
favor of a Lender (as defined in the Pro Rata Credit Agreement), or lender under
any such replacement credit facilities, that are not provided for in this
Agreement or the other Credit Documents, (b) representations and warranties,
covenants or events of default (including related definitions) in favor of a
Lender (as defined in the Pro Rata Credit Agreement), or lender under any such
replacement credit facilities, that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Credit Documents
and/or (c) requirements for the Pro Rata Credit Facilities to be secured by
collateral or guaranteed by Domestic Subsidiaries of the Parent that are not
already Guarantors (any or all of the foregoing, collectively, the “Most Favored
Lender Provisions”) (in the case of each of the Most Favored Lender Provisions,
other than any differences between the Pro Rata Credit Agreement and the other
Credit Documents (as defined in the Pro Rata Credit Agreement), on the one hand,
and this Agreement and the other Credit Documents, on the other hand, existing
as of the Closing Date (or otherwise consistent with such differences)), then
(i) such Most Favored Lender Provisions shall immediately and automatically be
deemed incorporated into this Agreement and the other Credit Documents as if set
forth fully herein and therein, mutatis mutandis, and no such incorporated
provision may thereafter be waived, amended or modified except pursuant to the
provisions of Section 9.1, and (ii) the Borrowers and the Guarantors shall
promptly, and in any event within five (5) days after entering into any such
Most Favored Lender Provisions, so advise the Administrative Agent in
writing.  Thereafter, upon the request of the Required Lenders, the Borrowers
and the Guarantors shall enter into an amendment to this Agreement and, if
applicable, the other Credit Documents evidencing the incorporation of such Most
Favored Lender Provisions, it being agreed that any failure to make such request
or to enter into any such amendment shall in no way qualify or limit the
incorporation described in clause (i) of the immediately preceding sentence.

94

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

Article X

GUARANTY OF BORROWER OBLIGATIONS

10.1The Guaranty..

In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, under
any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the Guarantors hereby agrees with the Administrative Agent
and the Lenders as follows:  such Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations.  If any or
all of Credit Party Obligations become due and payable hereunder or under any
Guaranteed Hedging Agreement or under any Guaranteed Cash Management Agreement,
each Guarantor unconditionally promises to pay such Credit Party Obligations to
the Administrative Agent, the Lenders, the Hedging Agreement Providers, the Cash
Management Banks or their respective order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of such Credit Party Obligations.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state, federal or provincial law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable law
(whether federal, state or provincial and including the Bankruptcy Code).

10.2Bankruptcy..

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations to the
Lenders, any Cash Management Bank and any Hedging Agreement Provider whether or
not due or payable by the Borrowers upon the occurrence of any of the events
specified in Section 7.1(g), and unconditionally promises to pay such U.S.
Obligations to the Administrative Agent for the account of the Lenders, to any
such Cash Management Bank and to any such Hedging Agreement Provider, or order,
on demand, in lawful money of the United States upon any such occurrence.  Each
of the Guarantors further agrees that to the extent that the Borrowers or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrowers or a
Guarantor, the estate of the Borrowers or a Guarantor, a trustee, receiver or
any other party under any bankruptcy law, state, provincial or federal law,
common law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

10.3Nature of Liability..

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations whether executed
by any such Guarantor, any other guarantor or by any other party, and no
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrowers or by any other party,
or (b) any other continuing or other

95

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrowers, or (e) any payment
made to the Administrative Agent, any Lender, any Cash Management Bank or any
Hedging Agreement Provider on the Credit Party Obligations which the
Administrative Agent, such Lender, such Cash Management Bank or such Hedging
Agreement Provider repays the Borrowers pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

10.4Independent Obligation..

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or any Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or any Borrower and whether or not any other
Guarantor or any Borrower is joined in any such action or actions.

10.5Authorization..

Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Cash Management Bank and each Hedging Agreement Provider, without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, any Guaranteed Cash
Management Agreement and any Guaranteed Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of the
Guaranty under this Article X or the Credit Party Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, Borrowers or other obligors.

10.6Reliance..

It is not necessary for the Administrative Agent, the Lenders, any Cash
Management Bank or any Hedging Agreement Provider to inquire into the capacity
or powers of the Borrowers or the officers, directors, members, partners or
agents acting or purporting to act on their behalf, and any Credit Party
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

10.7Waiver..

(a)Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender, any Cash Management Bank or any Hedging Agreement Provider to
(i) proceed against the Borrowers, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrowers, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s, any Cash Management Bank’s or any Hedging
Agreement Provider’s power whatsoever.  Each of the Guarantors waives any
defense based on or arising out of any defense of the Borrowers, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations (other than contingent indemnity obligations), including any defense
based on or aris

96

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

ing out of (i) the disability of a Borrower, any other Guarantor or any other
party, (ii) the unenforceability of the Credit Party Obligations or any part
thereof from any cause, (iii) the cessation from any cause of the liability of a
Borrower other than payment in full of the Credit Party Obligations of the
Borrowers (other than contingent indemnity obligations), (iv) any amendment,
waiver or modification of the Credit Party Obligations, (v) any substitution,
release, exchange or impairment of any security for any of the Credit Party
Obligations, (vi) any change in the corporate existence or structure of a
Borrower or any other Guarantor, (vii) any claims or rights of set off that such
Guarantor may have, and/or (viii) any Requirement of Law or order of any
Governmental Authority affecting any term of the Credit Party Obligations.  The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Administrative Agent or any Lender may have against the Borrowers or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Credit Party
Obligations of the Borrowers have been paid in full and the Commitments have
been terminated.  Each of the Guarantors waives any defense arising out of any
such election by any of the Administrative Agent or Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrowers or
any other party or any security.

(b)Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notice of protest,
notices of dishonor, notices of acceptance of the Guaranty under this Article X,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations.  Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

(c)Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Guaranty
under this Article X (whether contractual, under Section 509 of the Bankruptcy
Code, or otherwise) to the claims of the Lenders, any Cash Management Bank or
any Hedging Agreement Provider (collectively, the “Other Parties”) against the
Borrowers or any other guarantor of the Credit Party Obligations owing to the
Lenders, such Cash Management Bank or such Hedging Agreement Provider and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of the Guaranty under this Article X until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders,
any Cash Management Bank or any Hedging Agreement Provider now have or may
hereafter have against any Other Party, any endorser or any other guarantor of
all or any part of the Credit Party Obligations and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders, the Cash Management Banks and/or the Hedging Agreement Providers
to secure payment of the Credit Party Obligations until such time as the Credit
Party Obligations (other than contingent indemnity obligations) shall have been
paid in full and the Commitments have been terminated.

10.8Limitation on Enforcement..

The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that the Guaranty under this Article X may be enforced only by the action of the
Administrative Agent acting upon

97

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

the instructions of the Required Lenders and that no Lender, Cash Management
Bank or Hedging Agreement Provider shall have any right individually to seek to
enforce or to enforce the Guaranty under this Article X, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders under the terms of this Credit
Agreement.  The Lenders, the Cash Management Banks and the Hedging Agreement
Providers further agree that the Guaranty under this Article X may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.

10.9Confirmation of Payment..

The Administrative Agent and the Lenders will, upon request after payment of the
U.S. Obligations which are the subject of the Guaranty under this Article X,
confirm to the Borrowers, the Guarantors or any other Person that such Credit
Party Obligations have been paid, subject to the provisions of Section 10.2.

10.10Keepwell..

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty under this Article X in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.10, or otherwise under the Guaranty under this Article X, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Agreement or the release of such Guarantor in accordance with Section
8.11.  Each Qualified ECP Guarantor intends that this Section 10.10 constitute,
and this Section 10.10 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

98

CHAR2\1695161v9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

BORROWERS:

ROCKTENN CP, LLC

 

By:
Name:
Title:

 

 

ROCK-TENN CONVERTING COMPANY

By:
Name:
Title:

MEADWESTVACO VIRGINIA CORPORATION

By:
Name:
Title:

GUARANTORS:

WESTROCK COMPANY

By:
Name:
Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

Summary report:

Litéra® Change-Pro TDC 7.5.0.175 Document comparison done on 6/27/2016 11:26:24
AM

Style name: MVASet

Intelligent Table Comparison: Active

Original DMS: dm://CHAR2/1798832/1

Modified DMS: dm://CHAR2/1798832/4

Changes:

Add

341

Delete

422

Move From

6

Move To

6

Table Insert

0

Table Delete

0

Table moves to

0

Table moves from

0

Embedded Graphics (Visio, ChemDraw, Images etc.)

0

Embedded Excel

0

Format changes

0

Total Changes:

775

 

 

 

 

 